IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                November 12, 2014 Session

        STATE OF TENNESSEE v. VERNON ELLIOTT LOCKHART

             Direct Appeal from the Criminal Court for Davidson County
                     No. 2010-C-2083   Cheryl Blackburn, Judge




             No. M2013-01275-CCA-R3-CD           - Filed September 8, 2015


A Davidson County Criminal Court Jury convicted the appellant, Vernon Elliott Lockhart,
of one count of conspiracy to sell 300 pounds or more of marijuana within a drug-free school
zone, a Class A felony; one count of possession of 300 pounds or more of marijuana with
intent to deliver within a drug-free school zone, a Class A felony; ten counts of money
laundering, a Class B felony; one count of possession of ten pounds or more of marijuana
with intent to deliver within a drug-free school zone, a Class C felony; and one count of
facilitation of possession of ten pounds or more of marijuana with intent to deliver, a Class
E felony. After a sentencing hearing, the appellant received an effective ninety-four-year
sentence. On appeal, the appellant contends that the trial court erred by refusing to suppress
evidence obtained from the wiretaps of various cellular telephones; that the trial court erred
by denying his motions to suppress evidence based upon the unlawful attachment of GPS
tracking devices on two vehicles and the unlawful GPS tracking of a co-defendant’s cellular
telephone; that the trial court erred by denying his motions to suppress evidence seized
pursuant to an unlawful search warrant for his home; that the trial court incorrectly ruled that
a detective could testify as an expert in the identification and interpretation of drug ledgers;
that the trial court improperly limited his cross-examination of a State witness; that the
evidence is insufficient to support the convictions; that his effective sentence is excessive;
and that cumulative error warrants a new trial. Based upon the oral arguments, the record,
and the parties’ briefs, we conclude that the evidence is insufficient to support the appellant’s
money laundering convictions in counts 14, 16, and 31. Therefore, those convictions are
reversed, and the charges are dismissed. We also conclude that the trial court mistakenly
sentenced the appellant in count 36 to the charged offense of possession of ten pounds or
more of marijuana with intent to deliver rather than the convicted offense of facilitation,
modify the appellant’s sentence for the conviction from four to two years, and remand the
case to the trial court for correction of the judgment. The appellant’s remaining convictions
and effective ninety-four-year sentence are affirmed.
    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
  Affirmed in Part, Reversed in Part, Modified in Part, and the Case is Remanded.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which C AMILLE R.
M CM ULLEN and R OBERT H. M ONTGOMERY, J R., JJ., joined.

James O. Martin, III (on appeal), and Jim Todd and Katie Hicks Hagan (at trial), Nashville,
Tennessee, for the appellant, Vernon Elliott Lockhart.

Robert E. Cooper, Jr., Attorney General & Reporter; Leslie E. Price, Senior Counsel; Victor
S. Johnson, III, District Attorney General; and John Zimmermann, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

                           I. Factual Background - Wiretaps

       In State v. King, this court succinctly described the first four wiretap applications
issued in this case, stating as follows:

                      On October 7, 2008, Phillip L. Taylor, state investigator
              for the 20th Judicial District Drug Task Force of Nashville,
              Davidson County, Tennessee, filed in the Criminal Court for
              Davidson County, Tennessee, an Application for Interception of
              Wire and Electronic Communications for the interception of
              communications through telephone line (615) 517-7591 “used
              by Bruce Dady” (“the First Dady Application” and “the First
              Dady Number”). The First Dady Application is 59 pages long
              and consists of 271 numbered paragraphs containing the sworn
              averments of Officer Taylor. The identified “concern” of the
              First Dady Application was “the delivery, sale, or possession
              with intent to sell or deliver, 700 pounds or more of any
              substance containing marijuana, and conspiracy to commit the
              same” (“the Target Crimes”). The First Dady Application
              identified the following individuals as participants in the Target
              Crimes: Vernon E. Lockhart, Bruce A. Dady, [Jeffrey
              Kristopher King, Kasey Lynn King,] Michael R. Hutchison,
              Matthew E. Hutchison, Brandon C. Barnes, James H. Barnes,
              Tony Q. Ferrer, Donald W. Ellis, Cheyenne D. Davis, Kelvin S.

                                             -2-
Lockhart, and Talva Antoinnette Lockhart (collectively, “the
Target Subjects”). Officer Taylor averred in the First Dady
Application that the targeted phone number was “subscribed to
by Marcia Dady” but was “believed to be used primarily by
Bruce Dady.”

        Also on October 7, 2008, Officer Taylor filed in the
Criminal Court for Davidson County, Tennessee, an Application
for Interception of Wire and Electronic Communications for the
interception of communications through telephone line (615)
714-5541 “subscribed to by Cassie T. Roark” but “believed to
be used primarily by Jeffery King” (“the King Application”).
The King Application is 60 pages long, consists of 275
numbered paragraphs, and is substantially similar to the First
Dady Application.

        Also on October 7, 2008, Officer Taylor filed in the
Criminal Court for Davidson County, Tennessee, an Application
for Interception of Wire and Electronic Communications for the
interception of communications through telephone line (615)
289-5116 “subscribed to by Julie Draper” but “believed to be
used by Vernon Lockhart” (“the Lockhart Application”). The
Lockhart Application is 61 pages long, consists of 280
numbered paragraphs, and is substantially similar to the First
Dady Application and the King Application.

        On October 7, 2008, the Criminal Court for Davidson
County, the Hon. Mark Fishburn (“the Issuing Court”), granted
the First Dady Application, the King Application, and the
Lockhart Application and issued as to each Application an Order
Authorizing the Interception of Wire and Electronic
Communications, a ten-page document. Each Order contains
the following findings:

              4. There is probable cause to believe that
       [the Target Subjects] have committed, and will
       continue to commit, the offenses of delivery, sale,
       or possession with intent to sell or deliver, 700
       pounds or more of any substance containing
       marijuana, and conspiracy to commit same.

                               -3-
       [As to the First Dady Application:] 5.
There is probable cause to believe that the
telephone assigned phone number (615)
517-7591, a telephone service provided by
Verizon Wireless, . . . subscribed to by Marcia
Dady, 342 Forrest Valley Drive, Nashville,
Tennessee, believed to be used by Bruce Dady,
Target Subject, in connection with the
commission of the above described offense [sic].

        [As to the King Application:] 5. There is
probable cause to believe that the telephone
assigned phone number (615) 714-5541, a
telephone service provided by Verizon Wireless,
. . . subscribed to by Cassie T. Roark at 1636
Stokley Lane, Old Hickory, Tennessee, believed
to be used by Jeffery King, Target Subject, in
connection with the commission of the above
described offense [sic].

       [As to the Lockhart Application:] 5.
There is probable cause to believe that the
telephone assigned phone number (615)
289-5116, a telephone service provided by
Verizon Wireless, . . . subscribed to by Julie
Draper, 5225 Rustic Way, Old Hickory,
Tennessee, believed to be used by Vernon
Lockhart, Target Subject, in connection with the
commission of the above described offense [sic].

        6. There is probable cause to believe that
the communications to be intercepted will concern
the telephone numbers associated with the Target
Subjects, and the dates, times, and places for
commission of the aforementioned offense when
the Target Subjects communicate with their
co-conspirators, associates and other participants
in the conspiracy, thereby identifying the
co-conspirators and others as yet unknown. In
addition, these communications are expected to

                       -4-
       constitute admissible evidence of the above
       described offense.

             7. It has been established adequately that
       normal investigative procedures have been tried
       and have failed, reasonably appear to be unlikely
       to succeed if tried, or are too dangerous to
       employ.

       On October 10, 2008, Officer Taylor filed with the
Issuing Court an Application for Interception of Wire and
Electronic Communications for the interception of wire
communications through telephone line (615) 584-6075 “used
by Bruce Dady” (“the Second Dady Application”) (collectively
with the three applications filed on October 7, 2008, “the Initial
Applications”). The Second Dady Application was in large part
duplicative of the First Dady Application but provided that the
telephone was “subscribed to by Terry Frazier, 1455 Dickerson
Bay Drive, Gallatin, Tennessee, believed to be used by Bruce
Dady.”

       On October 10, 2008, the Issuing Court entered an Order
Authorizing the Interception of Wire and Electronic
Communications on the Second Dady Application. The Order
includes the following findings:

              4. There is probable cause to believe that
       [the Target Subjects] have committed, and will
       continue to commit the offenses of delivery, sale,
       or possession with intent to sell or deliver, 700
       pounds or more of any substance containing
       marijuana, and conspiracy to commit same.

              5. There is probable cause to believe that
       the telephone assigned phone number (615)
       584-6075, a telephone service provided by A T &
       T Wireless Services, . . . subscribed to by Terry
       Frazier, 1455 Dickerson Bay Drive, Gallatin,
       Tennessee, believed to be used by Bruce Dady,
       Target Subject, in connection with the

                               -5-
                    commission of the above described offense [sic].

                            6. There is probable cause to believe that
                    the communications to be intercepted will concern
                    the telephone numbers associated with the Target
                    Subjects, and the dates, times and places for
                    commission of the aforementioned offense when
                    the Target Subjects communicate with their
                    co-conspirators, associates and other participants
                    in the conspiracy, thereby identifying the
                    co-conspirators and others as yet unknown. In
                    addition, these communications are expected to
                    constitute admissible evidence of the above
                    described offense.

                           7. It has been established adequately that
                    normal investigative procedures have been tried
                    and failed, reasonably appear to be unlikely to
                    succeed if tried, or are too dangerous to employ.

                    Applications for additional wiretaps and for extensions
             of the wiretaps previously authorized ensued over the period
             from October 10, 2008 through late March 2009. The Issuing
             Court granted all of the State’s applications, resulting in the
             electronic surveillance of a total of twenty-three telephones.
             The involved phone numbers were monitored for several months
             for evidence related to the Target Crimes.

                    In 2009, the Defendants were indicted in several Middle
             Tennessee counties on multiple charges including drug and
             money-laundering offenses. In the Sumner County and
             Davidson County cases, the Defendants each filed a motion to
             suppress the evidence gleaned from the wiretaps. Defendant J.
             King also filed a motion to suppress the evidence gleaned from
             the wiretaps in the Rutherford County case. Each of the trial
             courts held an evidentiary hearing and subsequently issued
             orders denying the Defendants’ motions.

437 S.W.3d 856, 860-62 (Tenn. Crim. App. 2013) (footnotes omitted).



                                           -6-
                                   II. Factual Background - Trial

      The record reflects that the appellant’s co-defendants pled guilty. In January 2013,
the appellant proceeded to trial in Davidson County on sixteen counts of the Davidson
County indictment.1

       Relevant to this appeal, Sergeant James McWright, Director of the 20th Judicial
District Drug Task Force, testified that his agency began investigating Jeffrey King in 2004
or 2005 and the appellant in 2006. The 18th Judicial District Drug Task Force and the
federal Drug Enforcement Administration (DEA) also were involved. In 2008, Judge
Fishburn signed wiretap orders, and the agencies began wiretapping various telephones.
Sergeant McWright said that as the agencies obtained probable cause to wiretap additional
telephones, law enforcement applied for and received permission to wiretap those phones.
They also obtained orders to “ping” various cellular telephones and install “trackers” on
vehicles.

       Sergeant McWright testified that on March 6, 2009, law enforcement determined that
the appellant’s white Pyramid Engineering truck was in Tucson, Arizona. Based on
telephone pings, officers tracked the truck as it moved east across the United States. On
March 7, Agent Kelly Murphy of the 18th Judicial District Drug Task Force intercepted the
truck on Interstate 40 near Little Rock, Arkansas, and followed it to Nashville. The truck
was a three-quarter-ton pickup and was pulling a gooseneck trailer with two pallets of metal
studs piled onto it.

         Sergeant McWright testified that about 3:00 a.m. on March 8, he pulled onto the exit
ramp at Interstate 40 and Old Hickory Boulevard. When the Pyramid truck passed by,
Sergeant McWright “fell in behind it.” Two highway patrol troopers, working in conjunction
with Sergeant McWright, also began following the truck and “clocked” it traveling seventy-
one miles per hour in a sixty-five-mile-per-hour speed zone. When the truck exited the
interstate and turned onto Briley Parkway, one of the troopers stopped it, using speeding as
a pretext for the stop. The second trooper walked a K-9 dog around the vehicle. Eventually,
Cheyenne Davis, who had been driving the truck, gave the troopers consent to search it.
During the search, the troopers found a steel box built underneath the trailer. An officer
transported the truck and trailer to the West Nashville Wrecker lot. There, officers unhooked
the trailer, turned it onto its side, and found bundles of marijuana in a “trap” underneath the
trailer. Sergeant McWright said they removed thirty-four bundles of marijuana weighing 550
pounds. Officers also found numerous cellular telephones inside the truck. Sergeant
McWright said Davis had traveled through three school zones as Davis drove on Interstate

       1
           The State later dismissed the remaining counts.

                                                     -7-
40.

        Sergeant McWright testified that while the troopers were stopping Davis, a supervisor
in the “wire room” was monitoring telephone calls, and agents in the field were following
a tracker on the appellant’s white Range Rover. The appellant was in the Lakewood area and
stopped at 6960 Old Hickory Boulevard. Sergeant McWright said the appellant “pulled in,
backed out. They observed him on the camera system, and also the tracker tracked him
there.” After the appellant left the property, a Lakewood police officer stopped him.
Sergeant McWright, having found the bundles of marijuana in the gooseneck trailer,
contacted Agent Herb Kajihara and told him to arrest the appellant.

       On cross-examination, Sergeant McWright testified that as a result of this
investigation, law enforcement arrested thirty-nine people and seized numerous vehicles,
including the appellant’s Range Rover. On March 8 or 9, 2009, officers searched the
appellant’s home at 5225 Rustic Way and “cleaned the house out,” seizing 164 items that
included “fancy stuff.” Sergeant McWright stated, “If we think it was bought with drug
money, we take it.” Seized items then could be sold to fund the drug task force. Sometimes
seized vehicles were retained so that law enforcement could use them for undercover
purposes. Sergeant McWright said that the appellant’s white Range Rover was “awarded”
to the DEA and that Special Agent Tanya Bilyeu currently was driving it as a “government
car.”

        Agent Kelly Murphy, Director of the 18th Judicial District Drug Task Force, testified
that on March 7, 2009, he went to Little Rock, Arkansas, to intercept the white Pyramid truck
and parked on the shoulder of eastbound Interstate 40. About 9:00 p.m., he saw the truck
pulling a gooseneck trailer. The trailer was loaded with “some sort of metal,” and Agent
Murphy followed the truck to Nashville. On cross-examination, Agent Murphy testified that
he never saw the appellant and that he did not participate in the stop of the truck.

        Special Agent James Whitsett of the DEA in Nashville testified that he assisted with
the execution of a search warrant at 6960 Old Hickory Boulevard on March 8, 2009. When
officers arrived, a Ford Expedition and a large dump truck were parked in the driveway, and
stacks of blue plastic pipe banded together were in the back yard. Inside the home, officers
found marijuana in a kitchen cabinet and the basement. Officers also found the following
in the basement: black Glad trash bags containing wrappings used to wrap marijuana, a large
heat seal machine, a box containing heat seal material and a packing slip addressed to the
appellant at 5225 Rustic Way, and an electric chain saw with marijuana residue on the blade.
Agent Whitsett described the inside of the house as “very messy” and said that “[i]t looked
like it was used for the purposes of what we found in the basement.”



                                             -8-
        Agent Whitesett testified that he found several cellular telephones in the home. He
also found sets of digital scales that were often used by drug traffickers to break down bulk
quantities of drugs into smaller quantities for sale and the following weapons: an Armalite
.308 7.62 millimeter rifle, which he described as “a common sniper rifle”; a twelve-gauge
Mossberg shotgun; an ST15 nine-millimeter pistol with a “red dot scope”; a MAC-10
semiautomatic firearm, which he described as a “spray and pray weapon”; a loaded Smith
and Wesson nine-millimeter handgun that had been hidden under a couch cushion; and a
Ruger .22-caliber pistol. Agent Whitsett also found a large amount of ammunition; utility
bills addressed to Cheyenne Davis at 6960 Old Hickory Boulevard; a February 13, 2009
SunTrust cash deposit slip for $4,000; a food saver vacuum sealer and vacuum sealer bags;
and a police scanner.

      On cross-examination, Agent Whitsett testified that the dump truck parked at the
home belonged to Jeffrey King. On redirect examination, Agent Whitsett testified that the
Expedition was registered to Betty Davis in Madison, Tennessee.

        Detective Aaron Thomas of the Metropolitan Nashville Police Department (MNPD)
testified that in 2009, he was working with the 20th Judicial District Drug Task Force. On
March 11, 2009, Detective Thomas, Agent Kajihara, and Agent Don Hardin weighed the
thirty-four bundles of marijuana removed from the gooseneck trailer and photographed them.
The bundles weighed “a little over 500 pounds.” Detective Thomas said that a yellow sticker
was on each bundle and that a sequence number and “what appeared to . . . be a weight” had
been written on each sticker.

        Glenn Glenn, a special agent forensic scientist for the Tennessee Bureau of
Investigation (TBI), testified as an expert in forensic chemistry that he analyzed twenty of
the thirty-four bundles found in the gooseneck trailer and “plant material” found at 6960 Old
Hickory Boulevard. The twenty bundles contained marijuana, and the total weight of the
bundles exceeded 300 pounds. The plant material also was marijuana, and the total weight
exceeded ten pounds.

       Agent Edward Williams, the Assistant Director of the 18th Judicial District Drug Task
Force, testified that on March 8, 2009, he executed a search warrant at 5225 Rustic Way in
Old Hickory, Wilson County. The home was the residence of the appellant and Julie Draper
and was approximately 5,500 square feet. Multiple video cameras were mounted outside the
home, and a black pickup truck and a dump truck were parked in the driveway. Agent
Williams said that the dump truck appeared to be brand new and that nothing suggested it
had been used for any construction work. A three-wheeled T-Rex motorcycle, a two-
wheeled motorcycle, and a fully-restored Chevrolet Impala were in the garage. In front of
the driver’s seat of the Impala, beneath the carpet, was an “after market compartment.”

                                             -9-
Agent Williams said that the compartment was large enough to contain a weapon or
contraband, and he acknowledged that a pistol or stacks of cash could have fit inside it.

       Agent Williams testified that a theater room with tiered flooring was upstairs in the
home, along with an office area that contained filing cabinets. In an upstairs seating area,
Agent Williams discovered that a decorative wall panel could be removed. When he
removed the panel from the wall, he found an area of attic space where the insulation
“appeared to be well-traveled.” Agent Williams pulled back the insulation and found a shoe
box that contained cash. He also found a large piece of six-inch diameter PVC pipe that was
sealed on both ends. He cut open the pipe and found a vacuum-sealed bag containing
bundles of cash. He also found ten cellular telephones in the home and a loaded Smith and
Wesson .40-caliber pistol between two mattresses in the master bedroom. The police found
four cellular telephones in the black pickup. At the time of the appellant’s arrest, five
cellular telephones were on his person.

        Agent Williams testified that he seized a large amount of documents from the home,
including what appeared to be a drug ledger; a sales invoice from Aline Heat Seal
Corporation; a June 26, 2007 sales receipt for the purchase of a trailer and tires from BJ’s
Trailers by Pyramid Engineering for $5,500; a residential lease agreement for a residence in
Oro Valley, Arizona, from September 2007 to 2008; the lease of a storage unit in Oro Valley;
and a February 14, 2009 receipt from Watson’s store in Nashville, made out to “Kevin Lane”
at 5225 Rustic Way, phone number 615-289-5116, for the purchase, delivery, and installation
of theater equipment for a cash payment of $10,109.25. Agent Williams said he never knew
of a Kevin Lane at the Rustic Way address. Agent Williams also found a December 20, 2007
receipt from Hayes Pipe Supply for six-inch PVC sewer pipe sold to the appellant for
$2,431.07; a title for a 1965 Chevrolet Impala, owned by Estaban Colin; a 2007 real property
tax statement for 6960 Old Hickory Boulevard, addressed to VEL Properties at 5225 Rustic
Way; a May 2006 insurance policy for a 1997 Chaparral boat owned by Julie Draper; a 2006
federal income tax return, showing that the appellant had a business income of $8,189; and
a 2007 federal income tax return, showing that Julie Draper had a business loss of $5,151.
He also found documents related to the appellant’s purchase and development of real
property in the Bahamas.

       Agent Williams identified a warranty deed for 5225 Rustic Way, showing that Julie
Draper purchased the home in December 2005 for $306,000. He also identified several 2007
receipts from Worm’s Way for the purchase of equipment. He stated that Worm’s Way was
a supply house for hydroponic supplies, which he knew to be used for growing marijuana
indoors. Agent Williams did not find an indoor growing operation at 5225 Rustic Way.

       Agent Williams testified that in the appellant’s Range Rover, officers found a

                                            -10-
November 27, 2007 receipt from Discount Tire in Tucson, Arizona, issued to the appellant,
phone number 615-289-5116, for work on the Range Rover; an August 20, 2008 receipt from
Pep Boys in Madison, Tennessee, issued to Pyramid Engineering, phone number 615-289-
5116, for work on a Sliverado pickup truck; and a travel confirmation for the appellant and
Alexi Smith to fly from Atlanta to Phoenix on May 24, 2008.

        James Draper, Jr., Julie Draper’s father, testified that his daughter was the appellant’s
girlfriend for several years and that they had two children together. In the fall of 2007, the
appellant and Cheyenne Davis brought a trailer loaded with scaffolding to Mr. Draper’s
home. The appellant said he wanted to leave the trailer there because he was starting “a job”
in the area. Sometime after Julie Draper’s arrest in this case, police seized the trailer. At that
time, the trailer had been parked on Mr. Draper’s property about two years.

       On cross-examination, Mr. Draper testified that the police also seized his daughter’s
Cadillac Escalade. During Julie Draper’s relationship with the appellant, the appellant
helped her open Crossroads Market. Mr. Draper saw the appellant’s construction crews
working at the market, installing new ceiling tiles, cabinets, and counters. However, he never
saw the appellant do any work with the appellant’s excavating or dump truck companies.

         Agent Don Hardin of the 18th Judicial District Drug Task Force testified that he,
Agent Kajihara, and Agent Bilyeu were responsible for the daily operations of investigating
“the King-Lockhart organization.” The agents’ duties included monitoring wiretapped
cellular telephones, conducting surveillance, and conducting follow-up investigation. At
first, the agents were monitoring only three telephones, one of which was 865-289-5116
registered to Julie Draper. The appellant had other telephones that were registered to third
parties, registered to fictitious people, or “prepaid” with no subscriber. Agent Hardin said
drug traffickers commonly used prepaid phones “to thwart interception of their
communications.”

        Agent Hardin testified that at some point, the agents obtained a court order and
installed a tracker on a 1992 Acura. On the night of February 20, 2009, the car was parked
at 6960 Old Hickory Boulevard, so Agent Hardin went to the property to change the batteries
in the car’s tracking device. While he was there, he noticed a white Pyramid Engineering
pickup truck and a gooseneck trailer loaded with metal studs. The next day, Agent Hardin
returned to the home and saw that Cheyenne Davis’s Ford Expedition was parked there but
that the Pyramid truck and gooseneck trailer were gone. On February 24, 2009, Agent
Hardin intercepted a call from the appellant to Davis in which the appellant asked if Davis
was “there yet.” Davis said no, that he had to stop for gasoline, that he “got a room,” and
that he was waiting for the appellant. The appellant told Davis, “I’ll be there tonight.” GPS
signals revealed that Davis’s cellular telephone was in Tucson, Arizona. Agent Hardin

                                              -11-
thought Davis was about to pick up a large shipment of drugs and bring it to Tennessee.

      Agent Hardin testified that on March 7, 2009, he intercepted a call from Sara
Woodard to the appellant. During the call, Woodard told the appellant to “bring some of that
weed over here,” and the appellant told her that “my boy got some, we rolling.” At that time,
Agent Hardin knew the Pyramid truck was just east of Little Rock, Arkansas, and was headed
toward Nashville.

        Agent Hardin testified that after Woodard’s call, troopers stopped the Pyramid truck,
which was being driven by Davis, in Nashville. At 3:40 a.m. on March 8, about eleven
minutes after the stop, the appellant began trying to find Davis. He tried calling Davis
several times, but Davis did not answer. Agent Hardin said that the DEA had installed a
“pole camera” down the street from 6960 Old Hickory Boulevard, which he described as a
“stash house.” He acknowledged that a tax statement for the home was in the name of VEL
Properties, a company owned by the appellant, and said that “VEL” stood for “Vernon Elliott
Lockart.” Agent Hardin was in the wire room at the time of Davis’s arrest, was monitoring
the stash house, and saw the appellant’s white Range Rover pull into the driveway. The
appellant immediately backed out and headed east on Old Hickory Boulevard. At 5:08 a.m.,
the appellant telephoned Jeffrey King and told King that the police had stopped him in
Lakewood. The appellant told King to have King’s brother-in-law drive by 5225 Rustic Way
to see if the police were there.

        Agent Hardin testified that he later examined the black Glad trash bags found in the
basement of 6960 Old Hickory Boulevard. The bags contained cellophane wrappings, and
Post-It Notes “that seemed to reflect a weight” were attached to the wrappings. The weights
totaled 735.7 pounds. On March 18, 2009, Agent Hardin participated in the seizure of a
trailer from James Draper’s home. Agent Hardin reached underneath the trailer and felt a
“false bottom.” He said the false bottom was a “a big void” where marijuana could be stored.

        On cross-examination, Agent Hardin testified that it took less time to obtain a wiretap
order in state court than federal court because “there are several fewer levels of bureaucracy
to go through.” He said that while he monitored the appellant’s calls, “very few . . . outlined
any sort of construction or hauling business.” Agent Hardin said he never saw the appellant
at 6960 Old Hickory Boulevard but “saw [the appellant] drive up there when we had
Cheyenne Davis stopped.”

       Officer Vaygen Trimble testified that in March 2009, he worked for the Lakewood
Police Department. In the early morning hours of March 8, 2009, an undercover detective
requested assistance because the detective “had noticed a vehicle traveling at a high rate of
speed, also swerving on the roadway, thought the vehicle’s driver may have been

                                             -12-
intoxicated.” Officer Trimble was in the area and made contact with the vehicle, a white
Range Rover. He followed the Range Rover and saw it swerve a couple of times. Officer
Trimble stopped the vehicle and advised the driver, who was the appellant, that the appellant
was weaving.

       Officer Trimble testified that he noticed that the vehicle had darkly tinted windows.
He checked the tint with an electronic meter and discovered that the tint was illegal. Officer
Trimble said that he was just about to let the appellant go when Agent Kajihara asked him
to detain the appellant. Officer Trimble put the appellant into the back of his patrol car and
waited for Agent Kajihara to arrive. Later, Officer Trimble and the appellant were in Officer
Trimble’s patrol car and were parked in front of 5225 Rustic Way. Officer Trimble said that
he asked the appellant why the appellant “chose this line of work” and that the appellant
answered, “[M]oney.”

       On cross-examination, Officer Trimble testified that when he put the appellant into
the back of his patrol car, the appellant was “detained” but was not under arrest. Agent
Kajihara arrived fifteen or twenty minutes later.

       Nathan Burton, the Director of Business Services for the Tennessee Secretary of
State’s Office, testified that Pyramid Engineering was incorporated on November 20, 1996,
but was administratively dissolved in 2001. VEL Trucking and Excavation was incorporated
on August 16, 2006, but was administratively dissolved in August 2008.

       Max Tate, Jr., testified that in 2008 and 2009, he bought, sold, and leased properties.
At some point, Tate leased a residential unit to the appellant. The unit was on the sixteenth
floor of the Viridian Building in downtown Nashville, and the lease was for one year for
$2,200 per month. One month, the appellant paid the lease with money orders. Two or three
months, the appellant paid the lease with cash.

       On cross-examination, Tate testified that, most of the time, the appellant paid the
monthly lease with a personal check. Tate said he thought that the appellant had a dump
truck business and that the appellant bought and sold residential homes.

       Kenneth Benson testified that in 2009, he worked at Watson’s furniture store in
Nashville and sold some theater seating to “Kevin Lane.” Benson said the transaction was
unusual in that the buyer paid for the seating with cash and that “it was a pretty large sum.”
Also, when Benson spoke with the buyer on the telephone, “the gentleman I was working
with on the phone conversation his name seemed to change or be different or not
recognized.” Benson identified the appellant in court as Kevin Lane.



                                             -13-
        Nancy Valenzuela testified that she worked for CubeSmart, formerly known as U
Store It, a storage facility, in Tucson, Arizona. She identified a receipt found at 5225 Rustic
Way, showing that she rented storage unit A23 to a man from Division 4 Engineering of Oro
Valley, Arizona, on December 10, 2008, and that he paid $220 cash. Valenzuela said she
remembered the event “somewhat” and described the man as a “bald black gentleman very
well-dressed, very nicely spoken.” The State asked if she would recognize the man if she
saw him, and she answered, “I can’t say that I could.” She said that the man received a “gate
code” to access the storage unit twenty-four hours per day, that the code was supposed to be
a unique number, and that a lessee was not supposed to give the code to anyone. Valenzuela
identified a company log showing the number of times someone used the unit’s gate code to
enter the facility. On February 25, 2009, someone used the code at 8:05 p.m. and left at 8:09
p.m. On February 26, 2009, someone used the code at 12:12 p.m. and left at 12:17 p.m. On
March 5, 2009, someone used the code at 9:26 p.m. and left at 9:31 p.m.; 9:34 p.m. and left
at 9:39 p.m.; and 9:57 p.m. and left at 10:02 p.m.

        Valenzuela testified that the man “would come in with a truck and a large trailer with
pipe, large pipe.” The truck was a white pickup with a pyramid on the side, and Valenzuela
saw it four or five times. She said the man would back the trailer into the unit, which was
twelve feet by thirty feet. The truck and trailer could not fit into the unit together, but the
unit door could be pulled down with only the trailer inside. Someone made a credit card
payment for the unit on February 19, 2009, in the amount of $223.96.

        On cross-examination, Valenzuela testified that she never saw the trailer all the way
in the unit with the door closed. Instead, “the door would come down to where the front of
the trailer would stick out, like the V part,” and the bottom of the door would be three or four
feet off the ground. She said the same person who leased the unit was driving the truck.

       Richard Senn testified that he was an employee at Worm’s Way, an indoor and
outdoor gardening center. Senn identified 2007 receipts found at 5225 Rustic Way, showing
the purchase of items from the store. He also identified photographs of hydroponic supplies
and said the supplies resembled items sold in the store.

       David Cole, the Operations Manager for Hayes Pipe Supply, identified invoices seized
at 5225 Rustic Way for six-inch sewer pipe, six-inch water pipe, and two-inch water pipe,
products sold by his company. The State showed him a photograph of the blue pipe found
outside 6960 Old Hickory Boulevard, and he said Hayes Pipe sold that type of product.

        Esteban Sanchez testified that he sold a red Chevrolet Impala to “two guys” for $9,500
cash. Sanchez identified the car’s title seized at 5225 Rustic Way, showing him as the owner
of the car. The State showed Sanchez photographs of the Impala taken at the home. He said

                                              -14-
that after he sold the car, someone modified it with different rims, a different steering wheel,
and electronics in a door panel.

       Bernard Smith testified that he had known the appellant “a few years” because they
“ran in the same circles” but that he did not know Julie Draper. In the “early 2000s,” Smith
bought a 1997 Chaparral Signature 260 Pleasure Craft boat. Sometime in 2006 or 2007,
Smith sold the boat to the appellant for more than $10,000. The appellant paid cash for the
boat. On cross-examination, Smith acknowledged that he and the appellant “never exchange
cash.” He said he did not remember telling a detective that he sold the boat in “Wheels and
Deals.”

       John Swartz testified that he worked for Dollar Thrifty Automotive Group, a car rental
company, and identified two 2009 rental agreements. According to the first agreement, the
appellant rented a Dodge Charger at the Sky Harbor Airport in Phoenix, Arizona, on
February 25, 2009. The appellant was supposed to return the car on February 27, 2009, but
did not return it until March 6, 2009, and had driven it 1,037 miles. According to the second
agreement, the appellant rented a car in Ft. Lauderdale, Florida, on February 27, 2009. The
car was supposed to be returned on March 1, 2009, but was not returned until March 2 and
had been driven 365 miles.

      Tammy Crabtree testified that she worked for BJ’s Trailers in Lebanon, Tennessee,
and identified a receipt found at 5225 Rustic Way for a trailer and spare wheel sold to
Pyramid Engineering and Development on June 26, 2007. The buyer paid cash. On cross-
examination, Crabtree testified that the trailer was a twenty-four-foot dovetail trailer.

        Jean Johnson, the Senior Vice President of Renasant Bank in Hermitage, Tennessee,
identified documents for various accounts at the bank. An account for Julie Draper, doing
business as Midsouth Investment Group, was open from November 2006 to April 2009 and
had $4,400 in cash deposits. An account for VEL Properties was open from December 2006
to December 2009 and had $33,400 in cash deposits. An account for VEL Trucking was
open from December 2006 to February 2009 and had $32,570 in cash deposits. An account
for the appellant was open from February 2007 to March 2009 and had $187,431 in cash
deposits. Regarding the VEL Trucking account, Johnson stated that the appellant “would
write a check to a proposed employee, and then he would sign it. And then he would
redeposit [it] back into his business account. . . . And that could be a way of laundering
money.” She said the appellant could have been cashing checks for employees who did not
have bank accounts. Johnson said that her bank financed part of the purchase price for one
of the appellant’s dump trucks and that he told her, “[D]on’t worry, I have the rest.”

       On cross-examination, Johnson testified that the appellant’s truck loan was about

                                              -15-
$76,000. Johnson’s bank also provided financing for the Crossroads Market real estate and
two investment properties.

        David Kline of the Nashville Planning Department testified that he managed the
department’s mapping division. At the State’s request, Kline produced maps showing that
several public schools were within 1,000 feet of a section of Interstate 40 and within 1,000
feet of a section of Andrew Jackson Parkway. Steve Keel, the Director of School Security
for the Metropolitan Nashville Public Schools, testified that the schools existed in March
2009.

        Arthur Choate testified that he was a truck driver and used to work for the appellant.
He also rented a house from the appellant on Cude Lane in Davidson County. Choate said
that he drove a dump truck for the appellant for more than one year and that the appellant had
a total of three trucks. All of the trucks were new. The appellant paid Choate and the other
drivers with checks. Sometimes, if drivers worked all day and could not get to the bank, the
drivers would sign their checks and give them back to the appellant. The appellant then
would give the drivers cash for the checks. The appellant did that four to six times. Choate
said the appellant kept a boat at the home on Cude Lane and parked a Chevrolet pickup truck
with a gooseneck trailer there.

        On cross-examination, Choate testified that the appellant billed clients $65 per hour
for the dump trucks and that the appellant paid Choate $12 to $15 per hour. Choate said that
he used to prepare invoices for the appellant’s business and that the business was “clearing”
an average of $900 to $1,100 per day. Over time, the amount of work declined and
eventually stopped. Choate said, though, that “we worked steady . . . for a year.”

      Herbert Cantrell acknowledged that he was charged with conspiracy to sell more than
300 pounds of marijuana in Davidson County; possession of more than 300 pounds of
marijuana in his residence in Cheatham County; and possession of more than seventy pounds
of marijuana in Sumner County. Cantrell pled guilty in each county to conspiracy to sell
more than seventy pounds of marijuana and received an eight-year sentence to be served as
six months in jail and the remainder on probation. At that time of the appellant’s trial,
Cantrell had served his jail sentence.

       The State asked how Cantrell became “mixed up in all this.” Cantrell testified that
he “got to hurting for money” and that Jeffrey King asked him to “hold” marijuana at
Cantrell’s house. King paid Cantrell for storing the marijuana there. Cantrell said the
appellant came to Cantrell’s home twice. Both times, the appellant and King went into
Cantrell’s garage and counted money with a money counter. Cantrell estimated that he saw
King and the appellant with $10,000.

                                             -16-
        On cross-examination, Cantrell testified that at some point, police officers kicked in
the door of his house. The officers took his washer and dryer and put a lien on his home.
Cantrell spoke with Agents Hardin and Kajihara and gave them information about the
appellant. He acknowledged that in an affidavit, he said he knew the appellant from having
seen the appellant’s photograph on television after King’s arrest. He also acknowledged that
prior to his guilty pleas, he was facing a twenty-five-year sentence in Davidson County alone.
He denied telling someone that he had to come up with a story about the appellant in order
to get his plea deal.

        Omar Barbee acknowledged that he was indicted in this case for conspiracy to sell 300
pounds or more of marijuana but pled guilty to conspiracy to sell seventy pounds or more in
exchange for an eight-year suspended sentence. Barbee testified that he met the appellant
“a while ago . . . just in passing” and that they used to socialize. At some point, Barbee was
in an accident that left him unable to work for a while. Barbee told the appellant that he was
“down on his luck,” and the appellant told Barbee that the appellant “would see what he
could make happen.” One day, the appellant gave Barbee a cellular telephone and had
Jeremiah Robertson deliver five or ten pounds of marijuana to Barbee’s home. The appellant
continued to have Robertson or Cheyenne Davis deliver marijuana to Barbee, usually ten to
twenty pounds at a time. Barbee said he received the marijuana on consignment, sold it, and
paid the appellant for it. Barbee would give the money to Robertson, and Robertson would
deliver the money to the appellant. One time, Julie Draper picked up the money from
Barbee. On the afternoon of March 4, 2009, Robertson met Barbee on a country road in
Robertson County and transferred thirty pounds of marijuana to Barbee. After Barbee’s
arrest in this case, the police searched his home and found thirty pounds of marijuana and
$11,000 he owed the appellant. He estimated that he sold a total of 300 to 400 pounds of
marijuana. On cross-examination, Barbee testified that most of Roberton’s deliveries
occurred in 2008 and that the appellant never delivered marijuana to him.

        Thirty-year-old Jeremiah Robertson, the appellant’s cousin, testified that he was
charged with conspiracy to sell 300 pounds or more of marijuana in this case but pled guilty
to conspiracy to sell seventy pounds or more and received a ten-year suspended sentence.
He also pled guilty in Wilson County to possession of ten pounds or more of marijuana and
received a four-year sentence to be served as ten years on probation. In 2002 or 2003,
Robertson was a sophomore at Western Kentucky University. The appellant asked Robertson
to rent a house for him, and Robertson agreed. Robertson rented a house on New Towne
Road in Antioch so the appellant could store his drugs there. Robertson stayed at the house
sometimes, and he occasionally smelled or saw marijuana. The appellant reimbursed him for
the rent.

       Robertson testified that in 2005 or 2006, he delivered marijuana for the appellant and

                                             -17-
that the appellant paid him $250 for deliveries. Later, Robertson moved into a house in
Antioch. Cheyenne Davis would bring shipments of marijuana to the house and store it
there. Robertson said that the drugs came from Arizona and that Davis had to crawl under
a gooseneck trailer to unload bundles of marijuana. Robertson acknowledged that the
appellant kept pipe on the trailer to avoid suspicion and said that Davis brought five or six
shipments per year.

       Robertson testified that in addition to delivering marijuana for the appellant, he picked
up money from sellers, including Omar Barbee. Robertson identified receipts from Worm’s
Way and said that he bought most of the hydroponic equipment but that the appellant bought
some of it. Robertson said he was “just trying to see how hard it would be to grow”
marijuana and that he kept the equipment in a shed behind Arthur Choates’s residence on
Cude Lane in Wilson County. He acknowledged that he stopped working for the appellant
in December 2007 but that he “got back in it just shortly before everybody got arrested.” On
March 4, 2009, Robertson transported two black bags containing marijuana from a home on
Pulley Road to the appellant’s house. The appellant followed Robertson from Pulley Road
to Rustic Way. Robertson estimated that he earned $50,000 to $60,000 from the appellant.

       On cross-examination, Robertson acknowledged that he had a “grow operation” in
Wilson County. He also acknowledged that he did not work for the appellant from December
2007 until March 2009 so that he could go back to school. He said he “didn’t even pick up
[the appellant’s] calls” during that time. He denied making deliveries to Barbee in 2008.

       Chad Durham testified that he was a barber in Madison, Tennessee, and used to go
to school with the appellant and Jeffrey King. Durham was charged with conspiracy to sell
300 pounds or more of marijuana in this case but pled guilty to possession of ten pounds or
more and received a two-year sentence to be served as four years on probation. In 2006,
Durham wanted to buy a boat for $5,000. The seller “said he would take some pot for it,”
so Durham obtained ten pounds of marijuana from the appellant and gave it to the seller.
Jeremiah Robertson delivered the marijuana to Durham.

       Durham said that in 2008, he was still obtaining marijuana from the appellant
occasionally. On March 4, 2009, Durham went to the appellant’s house on Rustic Way and
picked up ten pounds of the drug. At the time of Durham’s arrest, he owed the appellant
about $6,000. He said that he did not want to testify against the appellant but that he did not
have any choice because he did not want to go to prison.

       On cross-examination, Durham testified that at some point, the police kicked in his
door, “went through [his] house,” and took televisions and a small amount of money. The
police did not arrest Durham that day but later arrested him at his place of employment.

                                              -18-
Durham acknowledged giving a statement to the police in which he said he obtained
marijuana from Robertson in 2008. He said Robertson was lying when Robertson testified
that he was not involved with the appellant in 2008.

        Special Agent Tanya Bilyeu of the DEA in Nashville testified that she became
involved in the investigation in June 2008. As part of the investigation, Agent Bilyeu went
to Renasant, Regions, and SunTrust Banks and discussed cash deposits made into certain
accounts with bank officials. The cash deposits totaled more than $600,000. Agent Bilyeu
stated that she focused on cash deposits because drug traffickers were paid with cash, not
checks.

       Agent Bilyeu testified as to the following cash deposits at Renasant: From June 5,
2007, to February 17, 2009, the account for VEL Trucking, $32,570 in cash deposits; May
12, 2006, to October 2, 2007, Julie Draper doing business as Midsouth Investment Group,
$4,400; August 28, 2007, to March 3, 2009, Vernon Lockart, $187,431; and August 6, 2007,
to February 12, 2009, VEL Properties, $33,400. She testified as to the following cash
deposits at Regions: July 9, 2007, to February 13, 2008, Crossroads Market, $37,200;
November 3, 2005, to August 31, 2007, Midsouth Investment Group, $267,598; and June 29,
2006, to February 20, 2009, VEL Properties, $78,147.01. She said that the Crossroads
Market was a small convenience store in White House, Tennessee, and that it was owned by
the appellant but “run” by Draper. Agent Bilyeu said that $21,400 was deposited into
Cheyenne Davis’s account at SunTrust from October 8, 2008, to March 9, 2009, while Davis
was in Oklahoma, New Mexico, or Arizona and that the appellant most likely made the
deposits into Davis’s account. The only evidence of legitimate employment Agent Bilyeu
ever found for Davis was a $60 check he received from a cleaning service.

        Agent Bilyeu testified that she never saw evidence that Davis or Jeremiah Robertson
sold drugs for the appellant. Davis’s role in the organization was to drive the Pyramid
Engineering truck, and Robertson’s role was to “live at the stash houses, protect the
marijuana as well as drive it from point [A] to point B for Mr. Lockhart.” She acknowledged
that the gooseneck trailer attached to the Pyramid truck matched the one on the receipt from
BJ’s Trailers. The contact telephone number on the receipt was 615-525-8141, and the
police later found a telephone with that number at 6960 Old Hickory Boulevard. Agent
Bilyeu said the appellant bought three dump trucks costing $133,000, $131,000, and
$129,000. He bought two of the trucks “outright” and financed the third. At some point,
Agent Bilyeu became aware that the appellant was buying theater chairs from Watson’s. On
February 13, 2009, agents intercepted a call from a phone registered to Julie Draper with the
number 289-5116 in which the appellant spoke with the salesman at Watson’s. During the
call, the salesman referred to the appellant as “Kevin.” In a second call from the appellant
to Watson’s, the appellant identified himself as “Vernon” and wanted to know the location

                                            -19-
of the chairs. In a third call, the appellant spoke with Draper and asked if the chairs had been
delivered to their home. Agent Bilyeu said the police later seized the chairs because the
appellant paid cash for them. The police also seized $154,000 in cash from inside a wall at
5225 Rustic Way and various receipts showing that the appellant paid cash for “travel,
clothes, miscellaneous expenses and that sort of thing.”

        Agent Bilyeu testified that on February 20, 2009, the appellant flew from Nashville
to Tampa, Florida. On February 25, the appellant flew from Tampa to Phoenix and rented
a car. Subsequently, the appellant returned to Nashville. On the afternoon of March 4, 2009,
Robertson transferred marijuana from a location on Pulley Road in Davidson County to the
appellant’s home on Rustic Way. The appellant was going to sell the marijuana to Andre
White, Omar Barbee, and Chad Durham. En route to the appellant’s house, Robertson
traveled on Interstate 40, Old Hickory Boulevard, and Andrew Jackson Parkway, passing
within the drug-free zones of two schools. Meanwhile, agents were intercepting telephone
calls and observing the transfer. Agent Bilyeu explained that the transfer “was very
important to us. This was the first time we had intercepted Mr. Lockhart actually giving
directions and coordinating the marijuana transaction. Not only did we hear it on the phones,
but we actually were able to observe it happen in Tennessee.” About 4:30 p.m. on March 4,
the appellant flew from Nashville to Phoenix. Agent Bilyeu said that Cheyenne Davis had
left Nashville on February 21 and that the appellant returned to Phoenix on March 4 because
he needed to extend a rental car agreement but could not do so over the telephone. The
appellant flew back to Nashville on March 6.

        On cross-examination, Agent Bilyeu testified that other than the marijuana transfer
from Pulley Road on March 4, 2009, agents did not hear the appellant orchestrate any other
drug transactions. However, she explained that “you have to remember we were not up on
all of his telephones. He used prepaid phones and he only kept them for a short period of
time, so trying to find his new [phone] numbers and then get the court orders and get up on
them before he dropped them was very difficult.” Agent Bilyeu was one of the surveillance
officers for the March 4 marijuana transfer. She said that she saw the appellant’s Range
Rover on Pulley Road before the transfer but acknowledged that she never saw the appellant.
She also acknowledged that in addition to cash deposits, the bank accounts she discussed on
direct examination received check deposits. For example, VEL Trucking received $70,865
in check deposits from February 28, 2007, to May 31, 2007, including checks from other
trucking companies. Regarding whether the appellant was running a legitimate trucking
company, Agent Bilyeu stated, “Seventy-thousand dollars when your overhead right off the
top is $300,000 in losses for dump trucks -- that’s not legitimate, that is bankruptcy.” The
Midsouth account at Regions Bank received about $55,000 in check deposits from November
5, 2005, to March 31, 2006. Agent Bilyeu acknowledged that she did not know where the
cash used to purchase the boat, Chevrolet Impala, Worm’s Way equipment, or other items

                                              -20-
that were the subject of the money laundering counts came from.

       Julie Draper testified that she was charged with money laundering in this case and in
Wilson County, pled guilty to four counts of facilitation to commit money laundering, and
received an eight-year sentence to be served on probation. Draper met the appellant in 2003,
and they had two children together. However, at the time of the appellant’s arrest, Draper
was “kind of” living with her mother.

       Draper testified that her home with the appellant at 5225 Rustic Way was in her name
alone. In purchasing the home, Draper signed a loan application, falsely claiming that she
earned $8,500 per month from Midsouth Investments. She said she signed the application
because the appellant asked her to do so. Draper received cash numerous times from the
appellant and deposited the cash into the bank account for Crossroads Market. Draper then
wrote checks from the account to VEL Properties. Other than the Crossroads Market, Draper
was never employed while she was in a relationship with the appellant. The store was open
about two years but “never really turned a profit.” Draper said that she never ordered a heat
seal machine and that she did not know $154,000 was behind a wall in her home. She said
she and the appellant paid cash for items “[s]ometimes.” When she needed money, she told
the appellant, and he gave it to her.

        On cross-examination, Draper testified that two or three days after the appellant’s
arrest, she returned to their home on Rustic Way and found “[e]verything gone basically.”
Mattresses, her children’s furniture, and clothes were still there. The police arrested Draper
about six months later, and she spent seven months in jail. At that time, her children were
four years old and eighteen months old. Draper eventually gave a statement to the police in
order to get out of jail. She testified that she saw the appellant use his dump trucks and that
she visited him at his job sites. Draper did not know where the appellant obtained the money
he gave her, but he gambled “quite a bit.” She said she never saw the appellant with a gun
and that the gun found under their mattress belonged to her.

        Special Agent Kristofer Haws of the DEA in Tucson, Arizona, testified that he
participated in the investigation of the appellant. On October 13, 2008, Agent Haws saw a
white Pyramid truck, without a trailer, backed into the driveway of a home on West Sage
Brook Court in Oro Valley, a suburb of Tucson. Two days later, agents were watching the
house when Agent Haws saw a Volkswagen Jetta leave the residence. Agent Haws followed
the Jetta to a grocery store and saw the appellant get out of the car. The appellant went into
the store, and Agent Haws followed him inside. The appellant bought apple juice, left the
store, and headed north in the Jetta. Agent Haws said that he was following the appellant and
that the appellant began doing “counter surveillance maneuvers” to see if he was being
followed. Nashville agents, who were monitoring the appellant’s calls, heard the appellant

                                             -21-
tell someone to “flush it” and notified Agent Haws. Agent Haws said that at that point,
agents left the area because “we knew we had been been seen.”

       Agent Haws testified that in February 2009, Agent Bilyeu contacted him and
requested his assistance “to go out and check on a possible suspect.” On February 25, Agent
Haws drove to the Oracle Road area and found the white Pyramid truck in a Hampton Inn
parking lot. A trailer with “aluminum like stud beams” was attached to the truck. Agent
Haws set up surveillance and followed the truck to a storage facility. At that point, he “broke
off surveillance.”

       Agent Haws testified that he later received information that the appellant had rented
a car and was in town with Cheyenne Davis. On March 2, 2009, Agent Haws found a white
Dodge Charger in the Hampton Inn parking lot. The next day, pings from Davis’s cellular
telephone led Agent Haws to a shopping mall a few miles from the hotel. He saw Davis
outside the mall and talking with an unknown white male.

       On cross-examination, Agent Haws testified that after the Pyramid truck entered the
storage facility on February 25, he could not see where the truck went. From February 25
to March 3, 2009, Agent Haws never saw the appellant.

        Special Agent Derek Brown testified that he used to be assigned to the DEA in
Tucson, Arizona, and that he participated in the investigation of the appellant. As part of his
investigation, Agent Brown looked for an account in the appellant’s name at Tucson Electric
Power (TEP) and found an account for a home on West Sage Brook Court. On October 15,
2008, agents conducted surveillance of the home, and Agent Brown saw a white Pyramid
truck and a Volkswagen Jetta in the driveway. Agents Haws and Brown followed the Jetta
to a grocery store and saw the appellant driving the car. On March 18, 2009, Agent Brown
participated in the execution of a search warrant for a storage unit. Inside, agents found a
blue Shop-Vac, a blue tarp, hand cleaner, an empty box for a seven-inch polisher and sander,
and a white plastic bag containing blue gloves.

       Detective Herbert Kajihara of the MNPD testified that at the time of this investigation,
he was an agent for the 20th Judicial District Drug Task Force. He began investigating
Jeffrey King in 2006, and the investigation evolved to include the appellant. During
surveillance on March 4, 2009, Detective Kajihara saw Jeremiah Robertson come out of a
home on Pulley Road. The appellant’s Range Rover was at the home, and Detective Kajihara
followed it and Robertson’s car to the appellant’s home on Rustic Way. En route, the
vehicles traveled from Interstate 40 onto Old Hickory Boulevard and Andrew Jackson
Parkway. Later that day, the appellant left his home to fly out of Nashville. After the
appellant left, Andre White arrived.

                                             -22-
       Detective Kajihara testified that on March 8, 2009, Agent Bilyeu told him that the
appellant was at the “stash house” on Old Hickory Boulevard. Detective Kajihara was
instructed to find the appellant and follow him. Detective Kajihara drove to Old Hickory
Boulevard, saw the appellant’s Range Rover, and began following it toward Lakewood.
From the appellant’s telephone conversations, officers knew he was trying to locate
Cheyenne Davis. Detective Kajihara said that troopers had already stopped Davis but that
he did not want to stop the appellant without knowing whether the gooseneck trailer
contained marijuana. The appellant’s vehicle was swerving back and forth and speeding, so
Detective Kajihara “called for someone to stop him on a suspicion of DUI.” Lakewood
Police Officer Vaygen Trimble stopped the appellant.

       Detective Kajihara testified that Andre White, who was a marijuana distributor for the
appellant, was sitting in the passenger seat of the Range Rover. Officer Trimble put the
appellant into the back of his patrol car, leaving White in the Range Rover. At 4:54 a.m., the
appellant telephoned White from the patrol car and told him to “put that li’l slim phone I got
in the glove box” and that “[t]hese [motherf****ers] at my house.” The appellant also
telephoned King and told him to have someone check the appellant’s house. During the
appellant’s stop, Detective Kajihara was notified that marijuana was in the gooseneck trailer.
At that point, he arrested the appellant.

        Detective Kajihara testified that Officer Trimble transported the appellant to 5225
Rustic Way. Julie Draper was living with her parents at the time, and she and her children
were not at the home. Detective Kajihara advised the appellant of his rights and that he was
being charged with conspiracy to sell marijuana. Detective Kajihara found the appellant’s
“slim phone” in the glove box of the Range Rover, and officers found a similar phone on
Davis’s person. Detective Kajihara found a wiretapped phone on the appellant’s person and
later found a wiretapped phone at 6960 Old Hickory Boulevard.

       Detective Kajihara testified that he assisted with the inventory of the thirty-four
bundles of marijuana recovered from the gooseneck trailer and that each bundle had been
labeled with a number and a weight. Detectives Kajihara and Thomas weighed the thirty-
four bundles, and their total weight was 551 pounds. The nine garbage bags found at 6960
Old Hickory Boulevard contained wrappings that had been similarly labeled. The total
weight on the labeled wrappings was 735 pounds.

        Detective Kajihara testified that thirty-nine people were charged in this case and that
thirty search warrants were executed, including one at the appellant’s home on Rustic Way.
Documents were seized at the residence, and Detective Kajihara reviewed them. He said
some of the documents were drug ledgers, which drug dealers used in order to keep track of
how much drugs they “front[ed]” to distributors prior to receiving payment. The trial court

                                             -23-
allowed him to testify, over the appellant’s objection, as an expert in the interpretation of
drug ledgers. He said the ledgers seized from the appellant’s home showed the amounts of
marijuana sold to distributors, the price the distributors paid, and the total amounts due less
payments received. Some of the ledgers referred to “dro,” which was a hydroponic or high-
grade marijuana. Detective Kajihara said he found two kinds of ledgers: load ledgers, which
recorded the amount of marijuana received from the supplier or cartel, and ledgers for
distributors, who received marijuana from the appellant. Detective Kajihara calculated the
total “load amounts” as 5,702.09 pounds, which did not include the 551 pounds recovered
from the gooseneck trailer on March 8 or the 735 pounds attributed to the wrappings at 6960
Old Hickory Boulevard. Therefore, the ultimate total of marijuana the appellant received
was 6,988.09 pounds.

        On cross-examination, Detective Kajihara testified that he never actually saw the
appellant at the home on Pulley Road on March 4. He said that he thought the handwriting
on the ledgers was the appellant’s handwriting but acknowledged that he did not compare the
handwriting to anyone else’s handwriting. Officers found hydroponic equipment in this case
but never found any hydroponic marijuana. At the conclusion of Agent Kajiahara’s
testimony, the State rested its case.

       Agent Bilyeu testified for the appellant and acknowledged that VEL Trucking had
$256,276 worth of check deposits from June 2007 to June 2008. Combined with the $70,865
in check deposits the company received from February 28, 2007, to May 31, 2007, VEL
Trucking received $320,000 in check deposits. Agent Bilyeu noted, however, that some of
the checks were paid to the appellant’s drivers and that the appellant then “put them right
back into his account.”

         On cross-examination, Agent Bilyeu testified that some of the deposited checks came
from legitimate trucking companies but that some of them came from co-conspirators. Agent
Bilyeu acknowledged that an accountant was responsible for bookkeeping and writing
payroll checks for the appellant’s trucking company and that the accountant did not testify
at trial.

       At the conclusion of the proof, the jury convicted the appellant of fourteen counts as
follows: count 1, conspiracy to sell 300 pounds or more of marijuana within a drug-free
school zone from March 2005 to 2009; count 10, money laundering related to the purchase
of marijuana growing equipment from Worm’s Way on April 4, 2007; count 13, money
laundering related to the purchase of marijuana growing equipment from Worm’s Way on
May 15, 2007; count 14, money laundering related to the purchase of a 1997 Chapparal boat
from Bernard Smith in June 2007; count 15, money laundering related to the purchase of a
gooseneck trailer and tires from BJ’s Trailers on June 26, 2007; count 16, money laundering

                                             -24-
related to the purchase of a 1965 Impala in August 2007; count 19, money laundering related
to the purchase of a commercial heat sealer on October 17, 2008; count 20, money laundering
related to a lease payment for a storage unit in Tucson, Arizona, on December 10, 2008;
count 31, money laundering related to the purchase of furniture from Watson’s on February
14, 2009; count 32, money laundering related to a lease payment for a storage unit in Tucson,
Arizona, on February 19, 2009; count 33, possession of ten pounds or more of marijuana
with intent to deliver within a drug-free school zone for the transportation of marijuana on
March 4, 2009; count 34, money laundering related to the payment for a rental car in Tucson,
Arizona, on March 6, 2009; count 35, possession of 300 pounds or more of marijuana with
intent to deliver within a drug-free school zone for the marijuana found in the gooseneck
trailer on March 8, 2009; and count 36, facilitation of possession of ten pounds or more of
marijuana with intent to deliver for the marijuana found at 6960 Old Hickory Boulevard on
March 8, 2009.

       The jury acquitted the appellant of count 2, conspiracy to commit money laundering
related to the purchase of real property in the Bahamas, and count 37, possession of a firearm
with intent to go armed during the commission of a dangerous felony.

                                              III. Analysis

                                              A. Wiretaps

       The appellant contends that the trial court entered five of the twenty-three wiretap
orders in violation of federal and state law as well as the United States and Tennessee
Constitutions and, therefore, that the trial court should have suppressed any evidence
obtained as a result of the wiretap orders. The State argues that the trial court properly
denied the appellant’s motion to suppress. We agree with the State.

        The record reflects that Judge Fishburn ultimately issued twenty-three wiretap orders
and twenty-four extensions in this case. The first three orders, i.e., “the First Dady
Application,” “the King Application,” and” the Lockhart application,” were issued on
October 7, 2008, and the fourth order, i.e., “the Second Dady Application,” was issued on
October 10, 2008. All subsequent wiretap applications incorporated by reference the
previous applications, wiretap orders, and ten-day reports. Before trial, the appellant filed
a motion to suppress any evidence obtained from the wiretap orders and extensions, and the
trial court denied the motion.2 The appellant contends that the trial court erred by denying


        2
         Officer Phillip Taylor, the affiant for all of the wiretap applications, testified at the hearing.
Although the trial court summarized his testimony in its order denying the motion to suppress, the court
did not address his testimony in its analysis. Therefore, we will not recount his testimony.

                                                    -25-
his motion to suppress.

       In reviewing a trial court’s determinations regarding a suppression hearing,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, “a trial court’s findings of fact
in a suppression hearing will be upheld unless the evidence preponderates otherwise.” Id.
Nevertheless, appellate courts will review the trial court’s application of law to the facts
purely de novo. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001). Furthermore, the
prevailing party is “entitled to the strongest legitimate view of the evidence adduced at the
suppression hearing as well as all reasonable and legitimate inferences that may be drawn
from that evidence.” Odom, 928 S.W.2d at 23.

       This court has stated,

                      In the context of these cases, in which we are reviewing
              the trial courts’ review of the Issuing Court’s orders permitting
              the wiretaps, we must decide whether the trial courts erred in
              concluding that the Issuing Court had a “substantial basis” for
              finding probable cause. See State v. Moore, 309 S.W.3d 512,
              523 (Tenn. Crim. App. 2009), perm. app. denied (Tenn. Feb. 22,
              2010); see also Massachusetts v. Upton, 466 U.S. 727, 732-33
              (1984) (holding that a reviewing court is not to conduct “a de
              novo probable-cause determination” but instead merely is to
              decide “whether the evidence viewed as a whole provided a
              ‘substantial basis’ for the Magistrate’s finding of probable
              cause”). “A showing of probable cause requires, generally,
              reasonable grounds for suspicion, supported by circumstances
              indicative of an illegal act.” State v. Stevens, 989 S.W.2d 290,
              293 (Tenn. 1999). Moreover, “‘in passing on the validity of a
              warrant, the reviewing court may consider only the information
              brought to the magistrate’s attention.’” Moore, 309 S.W.3d at
              523 (quoting State v. Jacumin, 778 S.W.2d 430, 432 (Tenn.
              1989)). “‘In reviewing the validity of an electronic surveillance
              order, we will accord “great deference” to the determination of
              the issuing judge.’” Id. (quoting United States v. Corrado, 227
F.3d 528, 539 (6th Cir. 2000)). “‘[T]he fact that a later trial
              judge or reviewing court may feel that a different conclusion
              was appropriate does not require, nor even authorize, the
              suppression of evidence gained through such a warrant.’”

                                              -26-
              Corrado, 227 F.3d at 539 (quoting United States v. Alfano, 838
F.2d 158, 162 (6th Cir. 1988)).

King, 437 S.W.3d at 864-65.

       Tennessee Code Annotated section 40-6-304, part of the Wiretapping and Electronic
Surveillance Act, provides as follows regarding an order for electronic surveillance:

                       (c) Upon an application the judge may enter an ex parte
              order, as requested or as modified, authorizing interception of
              wire, oral or electronic communications within the district in
              which the judge is sitting, and outside that district but within the
              state of Tennessee in the case of a mobile interception device,
              if the judge determines on the basis of the facts submitted by the
              applicant that:

                            (1) There is probable cause for belief that
                     an individual is committing, has committed, or is
                     about to commit a particular offense enumerated
                     in § 40-6-305;

                            (2) There is probable cause for belief that
                     particular communications concerning that
                     offense will be obtained through the interception;

                            (3) Normal investigative procedures have
                     been tried and have failed or reasonably appear to
                     be unlikely to succeed if tried or to be too
                     dangerous; and

                            (4) There is probable cause for belief that
                     the facilities from which, or the place where, the
                     wire, oral or electronic communications are to be
                     intercepted are being used, or about to be used, in
                     connection with the commission of the offense, or
                     are leased to, listed in the name of, or commonly
                     used by the person.

Tennessee Code Annotated section 40-6-305 provides that a district attorney general may
apply for an order authorizing the interception of wire, oral, or electronic communications

                                             -27-
by investigative or law enforcement officers when the interception may provide evidence of
(1) criminal homicide, (2) criminal conspiracy to commit criminal homicide, (3) certain drug
offenses, or (4) the commission of, or conspiracy to commit, a criminal gang offense by a
criminal gang member. At the time of the crimes, “a district attorney general may not apply
for nor may a judge authorize the interception of wire, oral or electronic communications
pursuant to § 40-6-305(3), unless the amount of the controlled substance involved is seven
hundred pounds (700 lbs.) (316,960 grams) or more of any substance containing marijuana.”
Tenn. Code Ann. § 39-17-417(j)(13)(b) (2008).

1. (615) 289-5116

        First, the appellant addresses the wiretap application for (615) 289-5116, his cellular
telephone and the subject of the Lockhart Application, and contends that the application
failed to establish probable cause that he was committing, had committed, or was about to
commit conspiracy to possess 700 pounds or more of marijuana and failed to establish
probable cause that communications related to the offense would be obtained through the
interception. See Tenn. Code Ann. § 40-6-304(c)(1), (2). He also contends that the
application failed to satisfy the two-prong Jacumin test for finding probable cause based
upon information from a confidential informant.

         As noted by this court in King, the Lockhart Application consisted of sixty-one pages
and 280 numbered paragraphs. In Officer Taylor’s affidavit, he detailed the King-Lockhart
investigation, which ultimately began with the 2001 Texas traffic stop of James Harvey
Barnes, who worked for the John Butler drug organization. The affidavit also detailed how
law enforcement became aware of each conspirator in the King-Lockhart drug operation,
including the appellant. Of particular significance to the appellant’s claim, Officer Taylor
stated in the affidavit that a confidential informant, referred to as “CS-6,” learned that Bruce
Dady obtained large quantities of marijuana from Jeffrey King, Kasey King, and the
appellant. On August 31, 2008, Immigration and Customs Enforcement (ICE) agents
stopped the appellant as he entered the United States at an Arizona/Mexico checkpoint.
Although the appellant claimed he was a student at the University of Arizona in Tempe and
traveled to Mexico for an “open house,” investigators had no information that the appellant
was associated with any university in Arizona. Moreover, records from Southwest Airlines
revealed that the appellant flew from Nashville to Phoenix on August 30, 2008, and that he
flew back to Nashville on or before September 1, 2008. Records from TEP showed that the
appellant established electric power service at a home on West Sage Brook Court in Tucson
on September 14, 2007, and that he reported (615) 289-5116 as his work telephone number.
The appellant discontinued service at the home on April 29, 2008, but reactivated service on
May 9, 2008. More than once, someone from TEP contacted the appellant about an overdue
bill at the property, and the appellant paid the bill over the phone and with a credit card. The

                                              -28-
electrical use at the home was low from January through May 2008, high in June and July
2008, and low again in August and September 2008. DEA Special Agent Brown saw the
appellant at the home on September 30, 2008.

        Officer Taylor also stated in the affidavit that on February 26, 2003, a police officer
stopped a rental car being driven by Cheyenne Davis, and a search of the vehicle revealed
$29,880 in cash. The officer found a listing for “Vernon cell” in Davis’s cellular telephone.
On January 12, 2005, a DEA agent stopped the appellant and Davis at the Nashville airport.
The appellant and Davis had reserved the flights that morning, and the appellant paid for both
tickets at the airport. More than $5,000 cash was on the appellant’s person, and more than
$6,000 was on Davis. The two men claimed they were going to Houston to purchase a truck,
and the appellant gave the agent the name and telephone number for the alleged seller.
However, when the agent contacted the seller, the seller stated that he had never heard of the
appellant and was selling the truck to a Chris Williams. Furthermore, “pen register data”
showed that from July 17, 2008, to September 25, 2008, the target phone was used in 480
calls to/from 294-1455, subscribed to and used by Cheyenne Davis; 401 calls to/from 714-
5541, subscribed to Cassie Roark and used by Jeffrey King; and 38 calls to/from 517-7591,
subscribed to Marcia Dady and used by Bruce Dady. Thus, the targeted phone was used to
make many calls to/from persons identified as participants with the appellant in the drug
operation.

        In its order denying the appellant’s motion to suppress, the trial court concluded that
the following information in the first four applications, “which all contain essentially the
same factual grounds,” clearly established the necessary probable cause for issuance of the
initial wiretap orders:

              (1) Six reliable confidential informants who provided key
              information linking Jeffrey King, his brother Kasey King,
              Vernon Lockhart, and Bruce Dady as part of an ongoing large-
              scale marijuana conspiracy . . . . Information provided by each
              informant is followed by a paragraph addressing the reliability
              and veracity of the informant.

              (2) The August 23, 2006 seizure of 1,800 pounds of marijuana
              intended for delivery to John Butler, who was determined to be
              a supplier for Jeffrey King.

              (3) The August 31, 2008 U.S. Customs stop of Vernon Lockhart
              where Vernon Lockhart was stopped at an Arizona checkpoint
              near the Mexican border where Vernon Lockhart falsely claimed

                                             -29-
              that he was a student at the University of Arizona and later
              investigation revealed he took a circuitous route into Mexico.

              (4) Lockhart’s temporary housing near the Mexican border in
              the name of an officially dissolved company believed to be a
              stash house.

              (5) The 2003 and 2005 seizures of large quantities of [currency]
              from Cheyenne Davis when stopped by law enforcement
              ($29,880 in Arizona on February 26, 2003 and over $11,000
              when stopped by DEA Agents at Nashville airport in 2005).

Based upon the information contained in the Lockhart Application, we conclude that there
was a substantial basis for the issuing court to find probable cause that the appellant was
involved in a conspiracy to possess 700 pounds or more of marijuana and that
communications about the offense would be obtained by the interception of his cellular
telephone conversations.

        The appellant also claims that the Lockhart Application failed to establish a basis of
knowledge and reliability for the various confidential sources discussed in the application as
required by Jacumin. In that case, our supreme court espoused the two-pronged
Aguilar-Spinelli test “as the standard by which probable cause will be measured to see if the
issuance of a search warrant is proper under Article I, Section 7 of the Tennessee
Constitution.” Jacumin, 778 S.W.2d at 436; see Spinelli v. United States, 393 U.S. 410
(1969); Aguilar v. Texas, 378 U.S. 108 (1964). Specifically, “hearsay information supplied
by a confidential informant can not support a finding of probable cause unless it also contains
factual information concerning the informant’s basis of knowledge and credibility.” State
v. Henning, 975 S.W.2d 290, 294-95 (citing Jacumin, 778 S.W.2d at 432, 436). This court
has explained that “under the . . . ‘basis of knowledge’ prong, facts must be revealed which
permit the magistrate to determine whether the informant had a basis for his information or
claim regarding criminal conduct.” State v. Lowe, 949 S.W.2d 300, 304 (Tenn. Crim. App.
1996); see also State v. Moon, 841 S.W.2d 336, 338 (Tenn. Crim. App. 1992). The
reliability, veracity, or credibility prong deals with the truthfulness of the informant in which
“facts must be revealed which permit the magistrate to determine either the inherent
credibility of the informant or the reliability of his information on the particular occasion.”
Moon, 841 S.W.2d at 338. Courts have stressed that conclusory statements absent supportive
detail will not suffice to establish these requirements. See id. at 339. However,
“independent police corroboration of the information provided by the informant may make
up deficiencies in either prong.” State v. Powell, 53 S.W.3d 258, 263 (Tenn. Crim. App.
2000). “The requisite volume or detail of information needed to establish the informant’s

                                              -30-
credibility is not particularly great.” Lowe, 949 S.W.2d at 305. Nevertheless, “the affiant
must provide some concrete reason why the magistrate should believe the informant.” Id.

        Although the Lokchart Application described information from six confidential
informants, our analysis will focus on “CS-6,” who provided the most significant information
about the appellant. According to the application, CS-6 stated that Bruce Dady had obtained
large quantities of marijuana from the Kings and the appellant, that the Kings and the
appellant were involved in the sale and distribution of hundreds of pounds of marijuana, and
that they received regular shipments of marijuana. CS-6 also stated that the appellant owned
VEL Trucking and VEL Properties.

        Regarding the basis of knowledge prong, the Lockhart Application provided that CS-6
learned information about the appellant’s involvement in the operation through CS-6’s
personal acquaintance with Dady and Matthew Hutchison, who were co-conspirators in this
case, that CS-6 had known the “Target Subjects” for several years, that CS-6 knew about
their sale and distribution of marijuana through that relationship, and that CS-6 claimed to
have purchased marijuana from Hutchison, who then gave the money to Dady. Officer
Taylor stated in the application that he had listened to recorded calls between CS-6 and
Hutchison and that CS-6 and Hutchison discussed the purchase of marijuana. Thus, CS-6
had personal knowledge about the drug operation.

       Regarding the credibility prong, Officer Taylor stated that during CS-6’s recorded
conversation with Hutchison, Hutchison said he had to find out the price and availability of
the drug from someone else, corroborating CS-6’s information that Hutchison worked for
Dady. Officer Taylor also stated that CS-6 gave statements against his penal interest by
admitting to his participation in buying and selling marijuana; that CS-6 was hoping to be
paid for his information but would not be paid if the information was false or misleading; that
CS-6 had identified Dady, the Kings, and the appellant in photographs; that an investigator
had discovered that VEL Trucking and VEL Properties were incorporated by the appellant,
further corroborating CS-6’s information; and that CS-6’s information was consistent with
information received from other confidential informants. Therefore, we conclude that the
application also established the informant’s reliability.

2. (303) 396-4855

       Next, the appellant contends that the wiretap application for (303) 396-4855, the
cellular telephone for Omar Ellis, was unlawful because it relied on mostly stale information
provided by a confidential informant and because the affiant, Officer Taylor, did not satisfy
either prong of the Jacumin test for information that was not stale. The appellant also
contends that Officer Taylor did not satisfy the Jacumin test for information in the

                                             -31-
application that was provided by a second confidential informant. However, in our view, the
application established probable cause for the wiretap order, independent of the information
provided by either informant.

        Officer Taylor filed the wiretap application for (303) 396-4855 on February 11, 2009.
It consisted of eighteen pages and fifty-four numbered paragraphs. At that time, investigators
were monitoring numerous telephones, including the appellant’s phone, (615) 289-5116,
pursuant to the wiretap order discussed above and a “bat-phone” 3 being used by the
appellant, (615) 424-3318, pursuant to a wiretap order issued on January 30, 2009.
According to the wiretap application at issue, on February 8, 2009, investigators intercepted
a call from an unknown male to the appellant at (615) 424-3318. The application included
a transcript of the telephone conversation and Officer Taylor’s interpretation of that
conversation. During the call, the appellant told the unknown male that “Pimp said he . . .
left a number for me” and that “he said that he left the hitter with you.” Officer Taylor
interpreted “hitter” to mean that someone had left a bat-phone with the unknown male for
the appellant. The unknown male started to refer to the bat-phone, but stopped himself,
saying, “What this...What this pho...the gun?” The appellant asked for the number for the
bat-phone, and the unknown male told him “(303) 396-4855.” The unknown male later told
the appellant, “This is the phone number...to him.” Based on the conversation, Officer
Taylor believed that (303) 396-4855 was being used by a co-conspirator in the drug
operation. He noted that as of February 11, 2009, neither of the appellant’s wiretapped
phones had called (303) 396-4855, which “confirms to me that [the appellant] is using a bat-
phone that investigators have not identified to communicate with . . . a co-conspirator
(believed to be OMAR ELLIS) about drug dealing.”

        In its order denying the appellant’s motion to suppress, the trial court did not
specifically address the wiretap application for Omar Ellis’s phone.4 Nevertheless, we
conclude that the information in the application provided a substantial basis for the issuing
court to issue the wiretap order for (303) 396-4855. The call on February 8 was intercepted
pursuant to a wiretap order issued for a bat-phone used by the appellant, the target of an


        3
          In a previous wiretap application, Officer Taylor stated that members of the conspiracy used
cellular telephones referred to as “bat-phones” for the limited purpose of communicating with each other
about the drug operation.
        4
         As stated previously, the appellant filed a motion to suppress all of the wiretap orders and
extensions. However, the trial court’s order denying the motion only specifically addressed the first four
wiretap applications. The court noted that although the appellant’s suppression motion was challenging
all twenty-three wiretap orders as well as the twenty-four extensions for those orders, “both Defendant
Lockhart and Jeffrey King’s briefing primarily focus on the [four] initial wiretap applications and
authorizations” involving the phones of the appellant, Dady, and King. ”

                                                   -32-
investigation involving the sale of 700 pounds or more of marijuana. During the call, the
unknown male tried to conceal that he and the appellant were talking about another cellular
telephone left for the appellant by “Pimp” and was obviously speaking cryptically so as not
to reveal Pimp’s name. The unknown male told the appellant that Pimp’s number was (303)
396-4855. Officer Taylor, an investigator experienced in drug trafficking and the appellant’s
use of bat-phones in this case, stated in the application that the appellant and Pimp clearly
did not want to use telephones that were already wiretapped, that “[t]his is the purpose of the
bat-phones,” and that “I believe the Target Telephone is a bat-phone being used by ‘Pimp,’
one of the conspirators.” Based on the information contained in the application, we conclude
that the trial court properly denied the appellant’s motion to suppress.

3. (615) 423-5979

       The appellant contends that as a result of the improper wiretap order being issued for
(303) 396-4855, investigators improperly obtained information that resulted in a wiretap
order being issued for (615) 423-5979, another cellular telephone number being used by the
appellant. He claims, therefore, that any evidence obtained from the wiretap order for (615)
423-5979 must be suppressed. However, having concluded that the application provided a
substantial basis for the lower court to issue the wiretap order for (303) 396-4855, we find
no merit to this claim.

4. (615) 818-2839

       The appellant contends that evidence obtained from the wiretap order for (615) 818-
2839, a cellular telephone for Jeffrey King, must be suppressed because the wiretap
application failed to demonstrate that the phone was being used in connection with the
offense or that the phone was leased to or commonly used by King. See Tenn. Code Ann.
§ 40-6-304(c)(4). We disagree with the appellant.

        As stated previously, one of the first three wiretap orders issued in this case was for
(615) 714-5541, Jeffrey King’s cellular telephone. On January 9, 2009, Officer Taylor filed
a nineteen-page application for an order to wiretap (615) 818-2839. According to the
application, at 8:32 p.m. on December 4, 2008, investigators intercepted a call from (615)
714-5541 to 881-0721, the telephone for Corey Roark, in which King told Roark to call him
back. However, King did not receive a call from Roark on any wiretapped phone, so
investigators obtained the call detail records for 881-0721. The records showed the incoming
call from King at 8:32 p.m. and a call three minutes later to 818-2839. Records obtained for
818-2839 showed that from December 1, 2008, through December 22, 2008, 157 calls were
made from 818-2839 to just six telephone numbers. As a result, investigators believed King
was using 818-2839 as a bat-phone.

                                             -33-
       The appellant contends that because the police assumed 818-2839 was being used by
King but did not confirm their suspicions, “the wiretap application failed to demonstrate the
phone was being used to commit the specified drug offense.” We disagree. We note that the
application did not have to show that King definitively was using the target phone but that
probable cause existed to believe he was using it. Given that King told Roark to call him
back, that Roark made a call three minutes later to 818-2839, and that nothing showed King
received a call on his wiretapped phone from Roark’s phone, we conclude that the
application established probable cause to believe King was using the target phone.
Moreover, based upon the particularly secretive nature of this drug operation and the
conspirators’ established use of bat-phones to communicate about the operation, the
application demonstrated probable cause to believe that King was using the target phone to
commit the drug conspiracy.

5. (615) 424-3318

       Finally, the appellant challenges the wiretap order for (615) 424-3318, another cellular
telephone used by the appellant. He contends that the application for the wiretap did not
establish the subscriber for the phone or that the phone was commonly used by the appellant.
See Tenn. Code Ann. § 40-6-304(c)(4). He also claims that the application failed to establish
probable cause to believe that the particular communications concerning the drug conspiracy
would be obtained through the interception. See Tenn. Code Ann. § 40-6-304(c)(2).

        In the January 29, 2009 application, Officer Taylor stated that on January 28, 2009,
Jeffrey King made a call from 818-2839, King’s bat-phone, to 424-3318. The call was
unanswered. Fifty minutes later, King received a call from 424-3318, and investigators
recognized the caller’s voice as that of the appellant. King asked the appellant, “You go by
dudes?” The appellant said no, and King stated, “Well just find out, cause’ I ain’t going to
be able to hit dude tonight. And let me know.” Officer Taylor stated that although the
conversation was short and “seemingly innocent,” investigators thought the call was
significant because “King used his seldom used bat-phone, 818-2839, (there have been only
40 completed calls the first 20 days of the interception) to attempt to call Vernon Lockhart
on a telephone number previously unknown to the investigators.” Also, the fact that the
appellant did not use his regular telephone and called King’s bat-phone, “indicates that while
the nature of the call appears innocent, the meeting with ‘dude’, must have some connection
to their drug trafficking or Lockhart and King would not have felt the need to use their bat-
phones to communicate.” The application noted that the conspirators’ extensive use of bat-
phones had been documented in many of the previous wiretap applications and that the court
already had issued three applications for telephones believed to be used as bat-phones by the
appellant.



                                             -34-
       As to the appellant’s claim that the wiretap application failed to establish the
subscriber for the target phone or that the target phone was commonly used by the appellant,
King called the target number, but no one answered. Fifty minutes later, the appellant
telephoned King from the target number. Investigators, who had been monitoring the
appellant’s regular telephone for almost six months, recognized his voice. Nothing in the
appellant’s conversation with King indicated that King had been trying to contact anyone
other than the appellant or that the target phone was normally used by anyone other than the
appellant. Therefore, we conclude that the application set forth a substantial basis for the
issuing court to conclude that the appellant commonly used the target phone.

       As to whether the application established probable cause to believe communications
concerning the offense would be obtained through the wiretap, Officer Taylor asserted in the
application that the conspirators were using bat-phones to communicate with each other
about the drug operation. Given that King made a call to the appellant from King’s rarely-
used bat-phone and that the appellant returned King’s call from a phone number
unrecognized by the investigators, we again conclude that the application set forth a
substantial basis for the issuing court to conclude that communications related to the offense
would be obtained through the wiretap.

                                      B. GPS Tracking

       The appellant contends that the trial court erred by denying his motions to suppress
evidence obtained as a result of the illegal attachment of GPS devices on his Pyramid truck
and his Range Rover and the illegal GPS tracking of Cheyenne Davis’s cellular telephone.
The State claims that the trial court properly denied the motions. We agree with the State.

1. Pyramid Truck

        The record reflects that on March 18, 2009, Officer John Cotsonas, who was assigned
to the DEA in Tucson, Arizona, filed an affidavit in the Pima County Superior Court to
obtain a search warrant for storage unit A23 at the U Store It on Oracle Road. In the
affidavit, the officer stated that about 7:30 p.m. on February 25, 2009, Agent Haws located
the Pyramid truck and trailer at the Hampton Inn in Tucson and “affixed a Global Positioning
System (GPS) tracker to the underside of the white Pyramid Engineering truck.” About one
hour later, “utilizing the GPS tracking device information, SA Haws observed that the white
Pyramid Engineering truck appeared to be located at the U Store It storage facility[.]” Based
on that and other information contained in the affidavit, the court issued a search warrant for
the storage unit, resulting in the discovery of the blue Shop-Vac, the blue tarp, hand cleaner,
the empty box for a seven-inch polisher and sander, and the white plastic bag containing blue
gloves.

                                             -35-
        On January 23, 2012, about one year before the appellant’s trial, the United States
Supreme Court filed United States v. Jones, 132 S. Ct. 945, 946 (2012), in which it held that
the government’s installation of a GPS device and use of the device to monitor a vehicle’s
movements constituted a search under the Fourth Amendment to the United States
Constitution. Four days later, Assistant District Attorney General John Zimmerman sent an
email to defense counsel, advising them that the Arizona DEA had placed the GPS tracker
on the Pyramid trailer while the truck and trailer were in Tucson on February 25, 2009, and
“[w]hen the tracker signal was activated, . . . it produced one signal . . . and then ceased
transmitting, causing the agents to presume that the trailer (and truck) were inside a storage
unit that prevented the tracker from sending a GPS satellite signal.” General Zimmerman
then stated in the email, “The State does not intend to introduce any evidence of the tracker,
the failure to produce a signal, or that it was emplaced upon the trailer, unless the defense
opens the door to such evidence.”

        On June 21, 2012, defense counsel filed a motion to suppress evidence discovered as
a result of the GPS tracking device based on Jones, claiming that Jones required a showing
of probable cause in order for the government to attach and monitor the GPS device. The
State responded that the appellant lacked standing to challenge the attachment of the GPS
device to the truck. However, the State conceded that the attachment of the device violated
the Fourth Amendment and agreed not to introduce any evidence derived from the device at
trial. On August 6, 2012, the Davidson County Criminal Court filed an order denying several
motions to suppress filed by the appellant. In a footnote, the court noted that the although
the State was claiming that the appellant did not have standing to challenge the attachment
of the GPS device to the Pyramid truck, “the State also agreed it would not introduce any
evidence derived from the attachment of said GPS.” The trial court’s order did not address
the issue further.

        On January 14, 2013, the first day of trial, defense counsel filed a motion in limine
pursuant to Jones, requesting that the court “instruct the State and the State’s witnesses not
to refer to any evidence related to a ‘U-Store It’ facility in Tuscon Arizona.” In the motion,
counsel alleged that “the U-Store [I]t facility was discovered, and subsequently searched,
based on a GPS tracking device that was placed by law enforcement on a truck and trailer
driven by Cheyenne Davis.” Before the first witness testified, the parties discussed the issue
with the trial court, and the following exchange occurred:

                     [DEFENSE COUNSEL]: Judge, I understand that they
              are going to introduce proof about a receipt from the U-Store-It
              and a phone call where Mr. Lockhart pays for the bill. But the
              basis of our motion to suppress the GPS on the truck was the
              fact that we wanted to exclude the evidence about the truck

                                             -36-
              being at the U-Store-It in Arizona. The State said on a number
              of occasions that they did not intend on using any evidence in
              the trial that would have come from that GPS tracker. So I think
              the question then is what do they say came from that. And
              maybe we have a differing opinion on that.

              ....

              And as long as the Court and the State [are] in agreement that
              we would have a jury-out hearing, I anticipate that they’re going
              to put on Special Agent Haws from Arizona who is going to
              testify about this based on some testimony [from] Agent Bilyeu
              that we had in Wilson County. I anticipate that we would have
              to have this jury-out hearing. We wanted to make sure that the
              Court was aware of our position so that the State wasn’t going
              to refer to this truck being at the U-Store-It in their opening
              statement.

                      THE COURT: Well, now, that’s -- I’m hearing two
              different things. Just being at the facility, if they visually saw it
              there, that doesn’t have anything to do with the GPS tracking
              device.

                     [DEFENSE COUNSEL]: Well, our position is that based
              on the affidavit and the search warrant from Arizona and the
              reports written by the officers that it was the tracking device that
              led them to the U-Store-It facility.

        Subsequently during the trial, the State requested the jury-out hearing referred to by
defense counsel, and the trial court stated, “Now the issue is how they got the information
. . . about the storage unit, right?” The State answered, “Well, yes, Your Honor. If The
Court will recall the Affidavit -- go ahead, Agent Haws.” Agent Haws testified that on
February 25, 2009, Agent Bilyeu contacted him and told him that the Pyramid truck was in
the Tucson area. Agent Haws looked for the truck and found it parked at the Hampton Inn.
Agent Haws advised Agent Bilyeu that he had found the truck and called for additional
agents “so we could surveil the truck if it should leave.” Agent Haws said that the truck left
the Hampton Inn later that evening and that he physically followed it to the U Store It storage
facility. However, he lost sight of the truck when it entered the facility. The State asked if
he knew on February 25 that a GPS tracking device was on the truck, and he stated as
follows:

                                              -37-
              I was aware -- I wasn’t aware if there was or not, I wasn’t sure.
              I forgot if I -- I don’t want to say forgot, but I was unsure if
              there was. I believed there was but I can’t recall for sure. I was
              able to gain the location via the pings on the telephone from
              agents here in Nashville. I wasn’t using any laptop with
              tracking software or anything.

                      ....

              Once it turned into U Storage we had no visual on it because
              there is a wall all of the way around. I just let [Agent Bilyeu]
              know it was in there, and she identified that for sure the phone
              was in the back corner of the U Storage location.

        On cross-examination, Agent Haws testified that he did not remember if he was aware
of the storage unit prior to February 25. Regarding whether he placed a tracking device on
the truck prior to following it from the hotel, he stated, “I was unsure if there [was] or there
wasn’t. I had forgotten if I had put it on there. I remember being around the vehicle and
going under it, but I just can’t remember if I put the GPS on it or not. . . . I believe I did
because I got dirty, but I’m not 100 percent. I don’t want to say I’m 100 percent sure I did.”
As to whether he used a GPS signal to track the truck from the hotel to the storage facility,
he stated that he always used his laptop computer to track GPS signals, that he did not have
his laptop that night, and that he did not have any way to monitor the tracker even if he put
it on the truck. Agent Haws said that he did not tell Officer Cotsonas that he installed a GPS
device on the truck and that “I don’t know why he would write that.”

        The trial court accredited Agent Haws’s testimony that he physically followed the
truck from the hotel to the storage facility. Agent Haws later testified for the jury that he
followed the white Pyramid truck from the Hampton Inn to U Store It. Agent Brown testified
for the jury about executing the search warrant on unit A23 and finding the items inside the
unit.

       The appellant first contends that the Arizona court issued the search warrant in
violation of the Fourth Amendment and Jones because it was based on information seized
from the illegal attachment of the GPS device to the truck; that the trial court should have
suppressed the evidence obtained from the illegal search of the storage unit; and that, in
determining the validity of the warrant, the Davidson County Criminal Court could consider
only the information contained in Agent Cotsonas’s sworn affidavit. However, the appellant
is confusing two separate issues: the admissibility of evidence concerning the existence of
the storage unit versus the admissibility of the evidence found inside the storage unit

                                              -38-
pursuant to the search warrant. Prior to the jury-out hearing, the trial court clarified that the
issue for the hearing was limited to whether the DEA used the GPS tracking device to
discover the storage unit. Defense counsel agreed that a jury-out hearing with Agent Haws
was necessary in order for the trial court to make that determination. See Tenn. R. App. P.
36(a). The appellant never requested a definitive ruling on the validity of the search warrant,
and the trial court never addressed the issue. Given that the trial court was not determining
the legality of the search warrant, the court was not bound by the information contained in
the four corners of the warrant application and could consider Agent Haws’s testimony. See
State v. Keith, 978 S.W.2d 861, 870 (Tenn. 1998) (stating that “in determining whether or
not probable cause supported issuance of a search warrant only the information contained
within the four corners of the affidavit may be considered” (citing Jacumin, 778 S.W.2d at
432).

       The appellant contends that Agent Haws was not credible because of “the inconsistent
and forgetful nature” of his jury-out testimony. We agree with the appellant that Agent
Haws’s stating that he remembered going to the trouble of crawling underneath the truck but
that he did not remember if he placed a GPS device on it is highly suspect.5 However, the
issue here turns on the agent’s credibility that he tracked the truck visually and did not use
the GPS device. The trial court found Agent Haws credible on that point, noting his
testimony that he did not have his laptop with him to track the truck even if he placed the
GPS device on it. Nothing preponderates against the court’s finding that Agent Haws
visually followed the truck to the storage facility.

       As to the appellant’s claim that the Arizona court issued the search warrant in
violation of the Fourth Amendment and Jones and, therefore, that the trial court should have
suppressed the items found as a result of the search, we note that Agent Cotsonas applied for
and received the search warrant ten days after the March 8, 2009 take-down and search of
the appellant’s properties. In his affidavit, Agent Cotsonas provided additional information,
aside from the tracking of the GPS device, to link the appellant and the drug conspiracy to
storage unit A23, stating that the search of the appellant’s home had revealed documents
showing that the appellant rented storage unit A23 in December 2008 under the name
Division 4 Development. Agent Cotsonas also stated that based on his training and
experience, such facilities were often used to conceal and store marijuana, scales, packaging,
drug paraphernalia, drug records, the names and addresses of co-conspirators, and cash
proceeds from drug sales. Therefore, the search warrant was not issued based solely on the
information obtained from the attachment and monitoring of the GPS device.



        5
          The State concedes in its brief that “the DEA placed the tracking device on the truck without
first obtaining a warrant.”

                                                   -39-
       In any event, the appellant’s brief characterizes the evidence found in the storage unit
as “extremely prejudicial.” We disagree. The agents did not find marijuana, cash, drug
records, marijuana packaging, or drug paraphernalia in the unit and never offered any proof
or argument as to how the blue Shop-Vac, the blue tarp, the hand cleaner, the seven-inch
polisher and sander, or the blue gloves related to the drug operation.6 The remaining
evidence of the conspiracy and the possession of marijuana by the appellant was
overwhelming. Therefore, even if we were to conclude that the lower court improperly
issued the search warrant, we would also conclude that the error was harmless beyond a
reasonable doubt. See Chapman v. California, 386 U.S. 18, 24 (1967); State v. Rodriguez,
254 S.W.3d 361, 371 (Tenn. 2008).

2. Cheyenne Davis’s Cellular Telephone

       The appellant contends that the information contained in the affidavit underlying the
search warrant for the GPS tracking of Davis’s cellular telephone failed to establish probable
cause that tracking the phone would reveal evidence of a crime. The State argues that the
appellant lacks standing to challenge the search warrant and that, regardless, the trial court
properly denied the appellant’s motion to suppress. We agree with the State.

        On January 23, 2009, Officer Taylor filed an application for a search warrant for 615-
554-3763, “authorizing the collection by a cellular communications provider of the specific
location, from time to time, of a cellular telephone by the use of the said provider’s Global
Positioning System.” In the application, Officer Taylor stated that there was probable cause
to believe that the appellant, Davis, and “others as yet unknown” were using the telephone
number “in furtherance of the violations of State and Federal criminal laws, including the sale,
delivery, and conspiracy to sell or deliver cocaine and marijuana.” The application
specifically incorporated the previous wiretap application for 615-423-5979, which was the
number for the appellant’s bat-phone, “and all other Applications incorporated by reference
in that Application, which have been reviewed by the judge reviewing this application.”

       In paragraph four of the application, Officer Taylor stated as follows: On February 20,
2009, the appellant flew to Tampa, Florida. On the morning of February 24, 2009,
investigators intercepted a call from 615-554-3763 to the appellant’s bat-phone. Investigators
believed the voice of the caller was that of Davis. During the call, Davis stated that he had
obtained a room and was waiting on the appellant, and the appellant told Davis that he would
be there that day. Investigators had determined through surveillance that the white pickup
truck was linked to the appellant and that Davis was driving the truck. However, they did not


        6
        Before trial, the State advised the trial court that the undercarriage of the gooseneck trailer had
been painted in the storage unit and that “materials, sanders and so forth left there.”

                                                    -40-
know at the time of Davis’s call if Davis and the truck were in Florida or some other part of
the country such as Texas or Arizona. Officer Taylor said that a search warrant would allow
investigators, through the phone’s GPS, “to know where the vehicle goes and track the vehicle
as it returns to Tennessee. This information will aid the investigators in identifying the
source(s) of drugs used to supply this conspiracy.” Based on the information in the
application, Judge Fishburn issued a search warrant directing T-Mobile, the cellular service
provider for the phone number, to provide tracking information for the phone.

        Before trial, the appellant filed a motion to suppress any evidence obtained from the
use of the GPS to track Davis’s phone. In support of the motion, the appellant relied on Jones
and argued that the warrant application failed to establish probable cause that the use of GPS
tracking would reveal evidence of a crime because the application did not allege that Davis
was transporting drugs and because nothing indicated that the appellant’s and Davis’s trips
were related to drugs or illegal activity. He also argued that the investigators failed to comply
with Rule 41, Tennessee Rules of Criminal Procedure, which provides for the issuance and
execution of search warrants. The State claimed that the appellant lacked standing to
challenge the GPS tracking of Davis’s phone and that, in any event, the phone was tracked
pursuant to a court order that complied with federal and state constitutional requirements.

        The trial court agreed with the State’s claim that the appellant lacked standing to
challenge the GPS data, stating, “While Defendant’s conversations with Mr. Davis were
intercepted on Mr. Davis’s phone, which gives Defendant standing to challenge the wiretap
interceptions, he does not have standing to challenge the GPS data retrieved from the phone
since there is no proof the phone was [ever] in his possession.” The trial court also held that,
even if the appellant had standing, probable cause “is set forth in paragraph 4 of the
application, citing to intercepted calls authorized by the previous wiretap order.”

       On appeal, the appellant maintains that the search warrant application for the tracking
of Davis’s cellular telephone failed to establish probable cause that the tracking would reveal
evidence of a crime. The State maintains that the appellant lacks standing to challenge the
warrant. The appellant responds that he is an “aggrieved person” with standing. We conclude
that the trial court correctly determined that the appellant lacks standing to challenge the
tracking of Davis’s cellular telephone.

      In support of his claim that he has standing to challenge the GPS tracking of the phone,
the appellant relies on Tennessee Code Annotated section 40-6-304(h)(1), part of the
Wiretapping and Electronic Surveillance Act, which provides,

              Any aggrieved person in any trial, hearing, or proceeding in or
              before any court, department, officer, agency, regulatory body, or

                                              -41-
               other authority of the state of Tennessee or a political subdivision
               of the state may move to suppress the contents of any intercepted
               wire, oral or electronic communication, or evidence derived
               therefrom, on the grounds that:

                              (A) The communication was unlawfully
                       intercepted;

                               (B) The order of authorization under which
                       it was intercepted is insufficient on its face; or

                             (C) The interception was not made in
                       conformity with the order of authorization.

As noted by the appellant, the Act defines an “aggrieved person” as “a person who was a party
to an intercepted wire, oral or electronic communication, or a person against whom the
interception was directed.” Tenn. Code Ann. § 40-6-303(2) (emphasis added).

       The application for the search warrant stated that “[t]here is probable cause to believe
that Vernon Lockhart, Cheyenne Davis, and others as yet unknown, are using mobile
telephone number (616) 554-3763.” Therefore, pursuant to the definition of an “aggrieved
person,” we can appreciate the appellant’s argument that he has standing to challenge the GPS
tracking of Davis’s phone because “the affiant, by his application, made the Appellant an
aggrieved person by identifying him by name as a person against whom the interception was
directed.” However, the order at issue was obtained pursuant to an application for a search
warrant under Tennessee Rule of Criminal Procedure 41,7 not an application for an order
intercepting a wire, oral, or electronic communication under Tennessee’s Wiretapping and
Electronic Surveillance Act. In fact, tracking devices are specifically excluded from the Act.
See Tenn. Code Ann. § 40-6-303(7) (providing that “electronic communication” does not
include a tracking device as defined by 18 U.S.C. § 3117); 18 U.S.C. § 3117 (providing that
“the term ‘tracking device’ means an electronic or mechanical device which permits the
tracking of the movement of a person or object”); United States v. Jimmie Eugene White, II,
No. 13-20423, 2014 WL 6682645, at *7-9 (E.D. Mich., Nov. 24, 2014) (concluding that a cell
phone fits within the federal statutory definition of a “tracking device”). Therefore, the Act
does not give the appellant standing to challenge the GPS tracking of Davis’s phone.



       7
         We note that unlike Rule 41 of the Tennessee Rules of Criminal Procedure, Rule 41 of the
Federal Rules of Criminal Procedure specifically addresses a “tracking-device warrant.” See Fed. R.
Evid. 41(e)(2)(C), (f)(2).

                                                  -42-
        “[W]hen suppression of evidence seized pursuant to a search warrant is advocated, the
burden is upon the accused to prove by a preponderance of the evidence . . . the existence of
a legitimate expectation of privacy in the place or property from which the items sought to be
suppressed were seized.” Henning, 975 S.W.2d at 298. The appellant has made no attempt
to show that he had a legitimate expectation of privacy in Davis’s phone. As noted by State,
nothing indicates that the appellant ever used the phone or that he had a possessory or privacy
interest in it.8 Therefore, the trial court properly determined that the appellant lacked standing
to challenge the GPS tracking of Davis’s phone.

        That said, assuming arguendo that the appellant had standing, we also conclude that
the trial court properly denied the appellant’s motion to suppress. Both the Fourth
Amendment to the United States Constitution and article I, section 7 of the Tennessee
Constitution provide protection for citizens against “unreasonable searches and seizures.”
Generally, absent a few narrowly defined exceptions, a search must be conducted according
to a valid search warrant to be reasonable. See State v. Brown, 294 S.W.3d 553, 561 (Tenn.
2009). Moreover, “a search warrant shall be issued only on the basis of an affidavit, sworn
before a ‘neutral and detached’ magistrate, which establishes probable cause for its issuance.”
State v. Stevens, 989 S.W.2d 290, 293 (Tenn. 1999) (quoting Jacumin, 778 S.W.2d at 431,
and Moon, 841 S.W.2d at 338).

      “A showing of probable cause requires, generally, reasonable grounds for suspicion,
supported by circumstances indicative of an illegal act.” Stevens, 989 S.W.2d at 293 (Tenn.
1999). To establish probable cause

               [a]n affidavit in support of a search warrant must set forth facts
               from which a reasonable conclusion might be drawn that the
               evidence is in the place to be searched. The nexus between the
               place to be searched and the items to be seized may be
               established by the type of crime, the nature of the items, and the
               normal inferences where a criminal would hide the evidence.

State v. Smith, 868 S.W.2d 561, 572 (Tenn. 1993) (citations omitted). As a general rule,
“‘affidavits must be looked at and read in a commonsense and practical manner’, and . . . the
finding of probable cause by the issuing magistrate is entitled to great deference.” State v.
Bryan, 769 S.W.2d 208, 211 (Tenn. 1989) (quoting State v. Melson, 638 S.W.2d 342, 357
(Tenn. 1982)).



       8
       At a suppression hearing, Detective Kajihara testified that the phone was subscribed to someone
named Tommy Jones and that, to his knowledge, no one other than Davis ever used the phone.

                                                 -43-
        In this case, the affidavit supporting the search warrant alleged that the target phone
number was being used to further the sale, delivery, and conspiracy to sell or deliver cocaine
and marijuana. Paragraph four also alleged that investigators had intercepted a call from the
target phone number, made by Davis, to the appellant’s bat-phone and that the conversation
revealed Davis and the appellant were about to meet somewhere. Investigators believed that
Davis was driving the appellant’s white pickup truck, which had been linked to the
conspiracy, that Davis was in another state with the truck, and that tracking Davis’s phone
would allow them to track the truck as it returned to Tennessee. Although Officer Taylor did
not state in the affidavit that Davis would be transporting drugs to Tennessee, he stated that
the GPS information “will aid the investigators in identifying the source(s) of drugs used to
supply this conspiracy.” We conclude that the trial court properly found that the affidavit
established probable cause to believe that tracking the phone would result in evidence of a
crime.

3. Range Rover

        The appellant contends that the application to attach a GPS device to his Range Rover
and track the device failed to establish probable cause that the device would reveal evidence
of a crime. He also contends that investigators violated the attachment and tracking order by
tracking the Range Rover during an eleven-day period in which the order was not in effect and
that, pursuant to Jones, the government was required to follow the procedures set out in
Tennessee Rule of Criminal Procedure 41 regarding the issuance, execution, and return of
search warrants. The State argues that the application established probable cause and that the
trial court correctly determined that Rule 41 did not apply to covert operations. We conclude
that the appellant is not entitled to relief.

        On November 13, 2008, Officer Taylor filed an “APPLICATION FOR
INSTALLATION and MONITORING OF A GPS TRACKING DEVICE” on the appellant’s
2006 Range Rover. The application specifically incorporated the previous wiretap application
and ten-day reports for 615-289-5116, the appellant’s cellular telephone. According to the
application, on October 15, 2008, agents in Tucson, Arizona, were conducting surveillance
on the appellant and learned through intercepted calls that the appellant was aware of their
surveillance. At that point, the appellant “significantly altered his activities.” On October 27,
2008, Nashville officers learned from intercepted calls that the appellant was going to meet
with co-conspirators and attempted to follow him. However, the appellant, driving the Range
Rover, began using tactics to check for surveillance. Intercepted calls later revealed that the
appellant believed he was being followed. Officer Taylor stated that “[s]ince October 27,
2008, investigators attempted surveillance of [the appellant] and he made the same evasive
maneuvers.” Officer Taylor said he believed the appellant was using the Range Rover to
facilitate drug dealing and that the GPS device would aid investigators in conducting

                                              -44-
surveillance without jeopardizing the investigation. He requested that investigators be
allowed to install the GPS device and track the Range Rover for sixty days. On November
13, the trial court issued an order authorizing the installation and tracking of the GPS device.
On January 23, 2009, Officer Taylor filed an application for continued monitoring of the GPS
tracking device, and the trial court issued the order that same day.

       Before trial, the appellant filed a motion to suppress evidence obtained from the GPS
tracking device. At a hearing on the motion, Detective Kajihara testified that on November
14, 2008, a DEA agent installed the tracker on the Range Rover when the appellant brought
the vehicle to the Land Rover dealership for service. The device was wired into the vehicle’s
battery and provided “realtime and historical data” to a laptop computer in the wiretap room.
On cross-examination, counsel asked if the device was used to stop and arrest the appellant
in Lakewood on March 8, 2009. Detective Kajihara answered, “Initially we did use the GPS,
but we also had surveillance observe him pulling into 6960 Old Hickory Boulevard at which
point we knew he was coming back towards Dickerson Road.” He said investigators also
used the device “at some points” to determine if the appellant was at the residence on Pulley
Road.

       The trial court ruled that the “warrant” for the tracking device was signed by a neutral
and detached magistrate; that the application set forth seven paragraphs establishing probable
cause, “namely that wiretap interceptions alerted law enforcement about large quantities of
drug deliveries”; and that the application and “order” identified the target vehicle and its
vehicle identification number. Regarding the procedural requirements of Tennessee Rule of
Criminal Procedure 41, the trial court concluded that the Rule’s requirements were not
required by the federal or Tennessee constitutions and that the Rule did not apply when law
enforcement was seeking a “covert and investigative warrant consistent with the Fourth
Amendment.” At trial, the proof showed that the GPS tracker resulted in the discovery of the
appellant at the Pulley Road residence with Jeremiah Robertson on March 4, 2009. The
tracker also showed that the appellant went to 6960 Old Hickory Boulevard just before the
Lakewood police officer stopped him in the early morning hours of March 8, 2009.

       As to whether the application established probable cause for installation of the tracking
device, the appellant contends that the wiretap applications incorporated by reference failed
to show that the vehicle was involved in drug activity or that placement of the GPS device
would lead to discovery of a crime. We disagree. We have already determined that the
wiretap application for the appellant’s cellular telephone created a substantial basis for the
issuing court to find probable cause that the appellant was involved in a drug conspiracy.
Moreover, the application at issue provided that intercepted calls revealed that the appellant
was going to meet with co-conspirators. However, when investigators tried to follow the
appellant’s Range Rover to the meeting, the appellant began checking for surveillance. Later

                                              -45-
that day, an intercepted call confirmed that the appellant knew he was being followed. When
investigators subsequently tried to follow the appellant in the Range Rover, he made “evasive
maneuvers” to thwart that surveillance. We conclude that the trial court did not err in
determining that the affidavit established probable cause that the appellant was using the
Range Rover in the drug operation or that tracking the Range Rover would result in evidence
of a crime.

       The appellant also claims that the investigators violated the order by tracking the Range
Rover during an eleven-day period, from January 12, 2009, to January 23, 2009, in which no
tracking order was in effect. However, he has failed to allege what prejudicial evidence, if
any, was obtained during that time. See Tenn. R. App. P. 36(b). We note that neither the
Pulley Road incident nor the appellant’s pulling into the driveway at 6960 Old Hickory
Boulevard occurred during the eleven-day period.

        The appellant claims that Jones required the government to comply with Tennessee
Rule of Criminal Procedure 41. However, the requirements of Rule 41 apply only to search
warrants. Although the trial court referred to the order at issue as a “warrant,” the order was
not a search warrant. First, unlike the application filed by Officer Taylor for the GPS tracking
of Davis’s cellular telephone, which was titled “APPLICATION FOR SEARCH
WARRANT,” the application he filed for the installation and tracking of the GPS device on
the Range Rover was titled “APPLICATION FOR THE INSTALLATION and
MONITORING OF A GPS TRACKING DEVICE.” Second, the former application stated
that it was being filed pursuant to Tennessee Rule of Criminal Procedure 41, but the latter
application cited to no legal authority. Third, the search warrant issued for the tracking of
Davis’s phone was titled “ORDER and Search Warrant” and stated that it was being issued
pursuant to Rule 41, but the order for the GPS installation and tracking of the Range Rover
was titled “ORDER AUTHORIZING the INSTALLATION and MONITORING OF A GPS
TRACKING DEVICE” and stated that it was being issued pursuant to Tennessee Code
Annotated section 16-10-101.9 Finally, and most significantly, the warrant for the tracking
of Davis’s phone shows that the warrant was served on T-Mobile and shows a return of the
warrant. The order for the GPS installation and tracking of the Range Rover was neither
served on a party nor returned.

       Although the appellant contends that Jones required that the application for installation
and tracking of the GPS device establish probable cause, he does not argue that Jones required
the government to obtain a search warrant. We note that in Jones, the United States Supreme


        9
          Tennessee Code Annotated section 16-10-101 provides, “The circuit court is a court of general
jurisdiction, and the judge of the circuit court shall administer right and justice according to law, in all
cases where the jurisdiction is not conferred upon another tribunal.”

                                                    -46-
Court held that the government’s installation of a GPS device and use of the device to monitor
a vehicle’s movements constituted a search under the Fourth Amendment but that the Court
noticeably stopped short of stating that the search required a warrant or some standard of
suspicion. In the instant case, the trial court determined that the order was signed by a neutral
and detached magistrate, that the application for the order established probable cause, and that
the application sufficiently identified the target vehicle. Therefore, we cannot say that the
installation and tracking of the GPS device on the Range Rover, without a search warrant,
ran afoul of Jones.

                                C. Search of 5225 Rustic Way

        The appellant contends that the trial court erred by denying his motion to suppress
evidence obtained from the search of his home because the search warrant was
unconstitutionally broad in that it failed to describe with particularity the items to be seized
and the crimes for which the items were sought and because the application for the warrant
failed to provide probable cause that the items to be seized were contraband, evidence, or
proceeds from criminal activity. The State argues that the trial court properly denied the
motion to suppress. We agree with the State.

       In the early morning hours of March 8, 2009, Officer Michael Perez of the drug task
force filed a fifteen-page affidavit in support of a search warrant for 5225 Rustic Way in
Wilson County. On the first page of the affidavit, he stated that there was probable cause to
believe that the appellant was in violation of the Tennessee Drug Control Act of 1989, the
Racketeer Influenced and Corrupt Organization Act of 1989, and the Money Laundering Act
of 1996. He also stated that

              the evidence to be searched for is as follows: All controlled
              substances, controlled substances paraphernalia, scales and
              mixing devices, packaging materials, any equipment, devices,
              records, computers and computer storage discs, to include the
              seizure of computers to retrieve such records, books or
              documents adapted and used for the purpose of producing,
              packaging, dispensing, delivering or obtaining controlled
              substances, or recording transactions involving controlled
              substances, any indicia [of] ownership, dominion, or control over
              the premises to be searched including rental receipts, mortgage
              payments, utility bills, photographs of any persons involved in
              the criminal conduct, all financial records pertaining to the
              disposition of the proceeds of the violation of the criminal laws
              specified above, and all of the above records, whether stored on

                                              -47-
              paper, on magnetic media such as tape, cassette, disk, diskette or
              on memory storage devices . . . , and any goods or personal
              property, including US currency or negotiable instruments,
              constituting proceeds of a violation of the aforesaid laws or funds
              used to facilitate the same, firearms, . . . and other weapons, and
              any evidence or items which would be used to conceal the
              foregoing or prevent its discovery.

       Officer Perez then listed seventy-nine paragraphs in support of probable cause in which
he set out much of the facts regarding the conspirators and the investigation of the drug
operation. He stated that intercepted calls and surveillance had revealed that the appellant
owned 5225 Rustic Way, even though the home was in Julie Draper’s name, and that co-
conspirators had gone to the home. He also stated, in pertinent part, as follows:

              14. On January 28, 2009, Jeffrey King used telephone 615-818-
              2839 to talk to Austin Lea on Lea’s direct connect phone. They
              made arrangements for King to come to Lea’s house at 100
              Southfork Drive in Lebanon to arrange for a marijuana purchase.
              Surveillance showed that Jeffrey King was driving Vernon
              Lockhart’s Range Rover on Jan 28, 2009 and that Lockhart was
              driving Jeffrey King’s Chevrolet pick up truck. Immediately
              following the transaction, surveillance showed Jeffrey King go
              to 5225 Rustic Way, Old Hickory from 100 Southfork Drive in
              Lebanon and exchange vehicles with Lockhart.

              ....

              25. On February 6, 2009, Lockhart talked to [an unidentified
              male, “UM”] who was using telephone number 615 589-6360.
              Lockhart and the UM argued about one of Lockhart’s associates
              not delivering as promised. The UM was upset because some of
              his customers were calling and he had nothing to give them. The
              UM told Lockhart that first someone would break their neck to
              bring that shit and now he had to wait. Lockhart told him to wait.
              Lockhart asked the UM if he (UM) was upset because the UM
              paid for it. Lockhart told the UM that he would give him (UM)
              his money back.

              26. On February 7, 2009, Lockhart talked to Alexi Smith on the
              phone more than once. During one of the calls, Lockhart asked

                                             -48-
Smith if he talked to Skinny (Omar Ellis). Lockhart told Smith
to bring that with him. Surveillance showed Alexi Smith at 6960
Old Hickory Boulevard, Whites Creek. Later in the day Smith
and Lockhart talked again and Smith told Lockhart that he
brought that duffel bag of clothes to wash. Surveillance
show[ed] that Smith was at Lockhart’s house at 5225 Rustic
Way, Old Hickory when this call was made.

27. On February 7, 2009, a short time after Alexi Smith arrived
at 5225 Rustic Way, Lockhart called the UM referenced above
and told him that dude (Alexi Smith) was there if he wanted to
come over. Investigators believe UM was coming over to get
Narcotics. The UM told Lockhart that he was going to be a
minute.

28. On February 7, 2009, Lockart talked to the UM again.
Lockhart said that he was at his house (5225 Rustic Way). The
UM said he may stop through. Lockhart asked if he already had
the number together. Investigators believe that Lockhart was
referring to money. About an hour later the UM called Lockhart
and told Lockhart to tell “dude” (Alexi Smith) to come on.
Lockhart said that he was already gone and told UM to come to
5225 Rustic Way. Later in the evening, Lockhart and the UM
talked again and Lockhart asked what the count was on that.
Investigators believe Lockhart was referring to money. The UM
said that he had not counted it yet.

....

68. On March 4, 2009, surveillance placed Omar Ellis and
Vernon Lockhart together at Encore condominiums in Nashville.
Surveillance then followed Lockhart and Ellis to 2540 Pulley
Road, Nashville. Surveillance followed Vernon Lockhart and
Jeremiah Robertson from 2540 Pulley Road to 5225 Rustic
Way in Old Hickory. While surveillance was ongoing, several
telephone calls were intercepted and recorded from Vernon
Lockhart’s phone 615-423-5979. Some of these calls were to a
UM using 615-481-5438 that prior surveillance showed was
living at 2412 Pleasant Springs Lane in Hermitage.
Investigators believe it was clear from listening to these calls that

                                -49-
Lockhart got some marijuana at 2540 Pulley Road and that
Jeremiah Robertson transported it to 5225 Rustic Way in
Jeremiah Roberston’s car which is a silver 2004 Dodge Stratus
bearing Tennessee registration plate 730 VFL. Investigators
believe that the UM was going to go to 5225 Rustic Way in Old
Hickory.

69. On March 4, 2009, surveillance was established on 2412
Pleasant Springs Lane, Hermitage. Surveillance saw the UM
referenced . . . above leave 2412 Pleasant Springs Lane in a
gray Chrysler Sebring with a temporary tag on it and go to 5225
Rustic Way. Surveillance was able to see the UM and Lockhart
at 5225 Rustic Way and to see Jeremiah Robertson’s vehicle, a
black pick up truck, Vernon Lockhart’s Range Rover and the
UM’s vehicle at 5225 Rustic Way in Old Hickory.

70. On March 4, 2009, surveillance showed Jeremiah Robertson
and the UM leave 5225 Rustic Way, Old Hickory. Surveillance
followed both vehicles. Surveillance followed Robertson to
Springfield, Tennessee. The UM and Lockhart talked on
Lockhart’s phone and the UM told Lockhart that he was not
going to take any of it.

71. On March 4, 2009, intercepted calls on Vernon Lockhart’s
phone showed that Robertson was going to meet Omar Barbee in
Springfield. Surveillance also followed the UM driving the
Chrysler Sebring to 2412 Pleasant Springs Lane in Hermitage.
A short time later the UM left 2412 Pleasant Springs Lane and
was stopped for a traffic violation. The UM was identified as
Andre White . . . . When White was stopped, he told the Officer
he lived at 2312 Pleasant Springs. Surveillance has observed
Andre White leave 2412 Pleasant Springs Lane on multiple
occasions. Through the phone conversations and surveillance,
investigators believe Andre White is living at 2412 Pleasant
Springs.

....

73. On March 4, 2009, Lockhart talked to Chad Durham using
telephone 615-423-5979. They made arrangements for Durham

                             -50-
              to go to 5225 Rustic Way in Old Hickory to get ten pounds of
              marijuana out of a black truck that Lockhart had parked in the
              driveway. Surveillance was able to see Durham arrive and go to
              the truck. Surveillance followed Durham from 5225 Rustic Way
              to the area of 128 Champney Court in Goodlettsville.

              ....

              76. On March 5, 2009, Andre White and Vernon Lockhart talked
              on Vernon Lockhart’s 615-423-5979 phone. White told Lockhart
              that he had been pulled over after he left Lockhart’s house.
              Lockhart and White talked again on March 5, 2009 and argued
              about money that White owed Lockhart for drugs.

        Officer Perez stated that based on the information contained in the affidavit, he
believed the appellant was selling large quantities of drugs and requested a search warrant for
the residence in order to locate evidence including, but not limited to, narcotics; cash from
drug sales; names and addresses of co-conspirators; drug records; and scales, packaging, and
other drug paraphernalia. He also stated that based on his training, experience, and
participation in other financial investigations involving large amounts of cocaine and
marijuana, drug dealers often kept records of the drug operation in their homes, that they often
hid contraband in their homes, and that they often concealed proceeds of their criminal
activity in their homes.

       The Wilson County Circuit Court issued a search warrant, authorizing a search for
personal property listed on the first page of Officer Perez’s affidavit. A property receipt
shows that law enforcement seized 164 items during the search, including furniture, stereo
equipment, tools, televisions, an ice maker, two Louis Vuitton handbags, golf clubs, a faucet,
jewelry, a vacuum cleaner, a clothes washer, a clothes dryer, filing cabinets, a fax machine,
currency, marijuana, cellular telephones, and nine surveillance cameras.

        Before trial, the appellant filed a motion so suppress the evidence. Relevant to this
appeal, he argued that the warrant application failed to establish probable cause that evidence
of a crime would be found in his residence. The trial court denied the motion, noting that the
warrant application for 5225 Rustic Way relied heavily on information obtained through the
wiretap interceptions, which the appellant had already challenged in a separate motion to
suppress and the trial court had denied. The trial court ruled that the information obtained
through the wiretaps as well as the physical surveillance set forth in the seventy-nine
paragraphs of Officer Perez’s affidavit established probable cause for the search.



                                              -51-
       Subsequently, the appellant filed a supplemental motion to suppress the evidence,
arguing that the search warrant was overly broad in that it did not limit the items that could
be seized and, therefore, authorized an unconstitutionally general search. In the motion, the
appellant noted that, during the search, law enforcement seized every piece of furniture, a
microwave, a vacuum cleaner, children’s toys, jeans, coats, belts, handbags, a washer, and a
dryer. The trial court denied the motion, stating as follows:

                      The Court finds the language employed in the affidavit at
              issue to be distinguishable from the cases relied on by the
              defense, State v. Johnson, 854 [S.W.2d] 897, 901 (Tenn. Crim.
              App. 1993), where the search warrant simply used the term
              “drugs,” and United States v. Bianco, 998 F.2d 1112 [(2nd Cir.
              1993)], where the warrant authorized seizure of notes, ledgers,
              etc. without limitation or reference to the suspected crime in that
              case (i.e., loansharking). Here, the 15-page affidavit provides an
              explicit description of the crimes suspected (i.e., conspiracy to
              deliver, sell, and possess over 700 pounds of marijuana and 300
              grams of cocaine) . . . . The fact [that] the statues criminalizing
              money laundering are not included as well is not fatal to the
              warrant. Regardless, the Court notes that the first page of the
              affidavit provides limiting language of the electronic and paper
              documents sought, which not only distinguishes this case from
              Bianco but also indicates concern that funds obtained through
              drug sales had been laundered. An excerpt from this limiting
              language reads as follows: “. . . documents adapted and used for
              the purpose of producing, packaging, dispensing, delivering or
              obtaining controlled substances, or recording transactions
              involving controlled substances, any indicia of ownership,
              dominion, or control over premises to be searched including
              rental receipts, mortgage payments, utility bills, photographs of
              any persons involved in the criminal conduct, all financial
              records pertaining to the disposition of proceeds in the violation
              of the criminal laws specified above . . . .”

        As to the appellant’s claim that the search warrant was overly broad, the Fourth
Amendment requires that a search warrant contain a particular description of the items to be
seized. See Henning, 975 S.W.2d at 296. Moreover, article I, section 7 of the Tennessee
Constitution prohibits general warrants, and Tennessee Code Annotated section 40-6-103
requires that search warrants “particularly describ[e]” the property to be searched. In order
to satisfy the particular description requirement, a warrant “‘must enable the searcher to

                                             -52-
reasonably ascertain and identify the things which are authorized to be seized.’” State v.
Meeks, 867 S.W.2d 361, 372 (Tenn. Crim. App. 1993) (quoting United States v. Cook, 657
F.2d 730, 733 (5th Cir. 1981)). Our supreme court has observed,

              Where the purpose of the search is to find specific property, [the
              property] should be so particularly described as to preclude the
              possibility of seizing any other [property]. . . . [I]f the purpose [of
              the warrant is to seize] . . . any property of a specified character
              which, by reason of its character, and of the place where and the
              circumstances under which it may be found, if found at all,
              would be illicit, a description, save as to such character, place
              and circumstances, would be unnecessary, and ordinarily
              impossible.

Lea v. State, 181 S.W.2d 351, 352-53 (Tenn. 1944). “A general order to explore and
rummage through a person’s belongings is not permitted. The warrant must enable the
searcher to reasonably ascertain and identify the things which are authorized to be seized.”
Cook, 657 F.2d at 733.

        The search warrant at issue specifically referenced the three criminal acts mentioned
in the affidavit and the corresponding sections in our criminal Code. The warrant also tracked
the language in the affidavit, instructing officers to seize

              [a]ll controlled substances, controlled substances paraphernalia,
              scales and mixing devices, packaging materials, any equipment,
              devices, records, computers and computer storage discs, to
              include the seizure of computers to retrieve such records, books
              or documents adapted and used for the purpose of producing,
              packaging, dispensing, delivering or obtaining controlled
              substances, or recording transactions involving controlled
              substances, any indicia [of] ownership, dominion, or control over
              the premises to be searched including rental receipts, mortgage
              payments, utility bills, photographs of any persons involved in
              the criminal conduct, all financial records pertaining to the
              disposition of the proceeds of the violation of the criminal laws
              specified above, and all of the above records, whether stored on
              paper, on magnetic media such as tape, cassette, disk, diskette or
              on memory storage devices . . . , and any goods or personal
              property, including US currency or negotiable instruments,
              constituting proceeds of a violation of the aforesaid laws or funds

                                               -53-
              used to facilitate the same, firearms, . . . and other weapons, and
              any evidence or items which would be used to conceal the
              foregoing or prevent its discovery.

        As noted by the State, this language is almost identical to the language contained in the
search warrant at issue in State v. Thomas Eugene Davis, No. E2008-02741-CCA-R3-CD,
2010 WL 98886, at *6 (Tenn. Crim. App. at Knoxville, Jan. 12, 2010). In concluding that the
trial court correctly found that the search warrant sufficiently particularized the items to be
seized, this court stated,

              The search warrant was issued in order to seize items related to
              the trade of controlled substances, which officers suspected to
              have occurred on the Defendant’s property. The warrant
              authorized officers to seize a long list of items, which generally
              included controlled substances, tools for the use and sale of
              controlled substances, and records of the sale of controlled
              substances. The warrant does not give a particular description of
              any of the items authorized to be seized. The absence of a more
              particularized description does not make the warrant a general
              warrant, however, because a warrant to seize property that is
              illicit by reason of its character need not provide a specific
              description of each item to be seized. See Lea, 181 S.W.2d at
              352-53; also see State v. Ronald C. Floyd, No.
              E2001-03044-CCA-R3-CD, 2003 WL 21946737, at *3-4 (Tenn.
              Crim. App., at Knoxville, Aug. 12, 2003) (holding that a warrant
              that authorized officers to seize illegal drugs and their proceeds
              was not a general warrant), no Tenn. R. App. P. 11 application
              filed. We conclude the warrant in this case enabled the executing
              officers “to reasonably ascertain and identify the things which are
              authorized to be seized.” See Meeks, 867 S.W.2d at 372. As
              such, the Defendant is not entitled to relief on this issue.

Davis, No. E2008-02741-CCA-R3-CD, 2010 WL 98886, at *6. Accordingly, we conclude
that the items introduced into evidence at trial in this case were described with sufficient
particularity in the search warrant.

       The appellant also contends that the affidavit for the warrant failed to provide a nexus
between the criminal activity and the items seized. We recognize that an affidavit must show
a nexus between the criminal activity, the place to be searched, and the items to be seized in
order to give a magistrate probable cause to issue a warrant. State v. Reid, 91 S.W.3d 247,

                                              -54-
273 (Tenn. 2002); Smith, 868 S.W.2d at 572. If an affidavit contains no direct evidence of
such a nexus, then “[w]e must . . . determine whether it was reasonable for the magistrate to
infer that the items of contraband listed in [the] affidavit would be located” in the place to be
searched. State v. Saine, 297 S.W.3d 199, 206 (Tenn. 2009). In Saine, our supreme court
found that an affidavit, indicating that officers had observed the defendant leave his residence
to go to a drug purchase and immediately return to his residence, could lead a magistrate
reasonably to infer that drugs were located in the defendant’s residence. Id. at 206. The court
concluded that the inference was further supported by the officer stating in the affidavit that,
in his experience, “drug dealers ordinarily keep their drugs, the proceeds of drug sales, and
financial records related to their business in their residences.” Id. Noting that the probable
cause determination of a neutral and detached magistrate should be given great deference by
a reviewing court, our supreme court concluded that “the facts contained in the application
for the search warrant established a substantial basis on which the magistrate could conclude
that evidence of Mr. Saine’s drug trafficking would be found inside his residence.” Id. at 207.

       Turning to the instant case, we agree with the trial court that the affidavit established
probable cause. The affidavit stated that on March 4, 2009, officers witnessed Jeremiah
Robertson transfer marijuana from Pulley Road to 5225 Rustic Way. They also heard the
appellant and Chad Durham make arrangements for Durham to pick up ten pounds of
marijuana at the home. After the conversation, surveillance showed that Durham arrived and
got marijuana out of a black truck that was parked there. Additionally, as in Saine, Officer
Perez asserted in the affidavit that in his experience as a law enforcement officer, drug dealers
often kept documents, monies, and contraband relating to drug transactions in their residences.
Therefore, we conclude that the trial court properly denied the appellant’s motion to suppress.

                                     D. Expert Testimony

       The appellant contends that he is entitled to a new trial because the trial court
improperly allowed Detective Kajihara to testify as an expert in the interpretation of drug
ledgers. The appellant claims that Detective Kajihara’s experience was insufficient to qualify
him as an expert, that his testimony did not substantially assist the jury, and that his testimony
was extremely prejudicial to the defense. The State argues that the trial court properly
allowed Detective Kajihara to testify. We agree with the State.

       Prior to Detective Kajihara’s testimony, the appellant objected to his being “certified
as an expert and talk about these drug ledgers.” During Detective Kajihara’s direct testimony,
he stated that he began working for the MNPD in 2003 and that he worked for the
department’s drug task force from 2003 to 2010. He said that he had a bachelors degree in
aerospace administration from Middle Tennessee State University and that, since joining the
police department, he had attended “numerous schools from domestic violence, gang related,

                                              -55-
and over twenty narcotic related schools from the basic . . . narcotic investigator from DEA
to advanced DEA investigations and financial crimes such as money laundering.”

        Later, the trial court held a jury-out hearing in order to address the appellant’s
objection to Detective Kajihara’s testifying about the drug ledgers. In the hearing, the State
asked if Detective Kajihara had any formal training in the identification and analysis of drug
ledgers, and he answered, “Through experiences and through some teaching, yes. . . . There’s
nothing specific when they teach you. They show you what drug ledgers look like, but you
figure through experience how to interpret those drug ledgers, yes.” He stated that different
drug organizations used different drug ledgers but that

               there’s usually a common denominator. Like they’ll say thirty-
               three means thirty-three pounds, and then they’ll put a total.

               ....

               I’m sorry, total cost. Or they might keep a running tally of how
               many pounds, or they may say thirty-three at $750 equals this.
               Just depending on -- I mean, that’s just an example. That’s when
               you’re dealing with marijuana.

        Detective Kajihara testified that drug dealers had to use ledgers in order to keep track
of “what’s called fronting.” He explained that drug dealers “give the product out first, which
allows the person to pay you back afterwards. Because most people don’t have the money
right away to give you to pay for the product. So you have to keep track of how much you
actually gave out so you know how much money these people owe you[.]” He said that he
had testified about the interpretation of marijuana ledgers in the case of Chris Tuttle and that
Tuttle ultimately pled guilty and received a forty-year sentence. Regarding the instant case,
Detective Kajihara said he examined various “pieces of paper” found at 5225 Rustic Way and
selected thirteen drug ledgers for the State to use as exhibits at trial. The State asked how he
chose the exhibits, and he explained, “Some of them didn’t have pounds on them, or it was
just [hard] to interpret. So I just didn’t include them. But they are drug -- the majority of
them are drug ledgers. . . . I just tried to pick the easier ones that I could interpret.” He stated
that the ledgers were of two different types in that “one ledger is the amount that comes in or
your load amount. The other amount is the ledger amount. And that corresponds to your
different customers or distributors if you want to say, how much they owe you.” Detective
Kajihara prepared a table for trial, summarizing from the thirteen ledgers the total load
amounts in pounds of marijuana received by the appellant, the total amounts in pounds of
marijuana the appellant sold to distributors, and the amounts of money the distributors owed
the appellant.

                                               -56-
        On cross-examination, Detective Kajihara testified that he had never taken a class on
the interpretation of drug ledgers but that “I attended classes that show figures and then you
look at them and you can figure it out. But, no, I haven’t specifically sat down with an
instructor and the instructor said this is what you need to do.” Defense counsel asked if he
knew of any publications “about this sort of thing,” and he stated, “There probably is, but I
. . . haven’t looked at one.” Regarding the Tuttle case, he said he found the ledgers in a
notebook in 2004 or 2005 and testified about them in a suppression hearing. However, he
acknowledged that he did not testify as an expert in that case.

        The trial court noted that in order to be admissible, an expert’s testimony had to
substantially assist the trier of fact. The trial court stated that the appellant’s handwritten
notes were relevant to the jury determining whether a large amount of marijuana was in the
appellant’s control and that the detective’s testimony about the ledgers would substantially
assist the jury in making that determination. The trial court noted the lack of peer review and
publications available on the subject but stated that Detective Kajihara’s “knowledge and
talking to people in the field, that’s a way of gathering information.” The trial court ruled that
the detective could testify as an expert about the drug ledgers. When his direct examination
resumed for the jury, Detective Kajihara testified in detail about the thirteen ledgers. The
State introduced copies of the ledgers and the table prepared by Detective Kajihara into
evidence. All of the ledgers were hand-written on various pieces of paper such as post-it-
notes or notebook paper. Two of the ledgers were written on pages torn out of a personal
calendar, and one ledger was written on the bottom of an advertisement letter from Vonage.

        The admission of expert testimony is governed by Tennessee Rules of Evidence 702
and 703. Rule 702 provides, “If scientific, technical, or other specialized knowledge will
substantially assist the trier of fact to understand the evidence or to determine a fact in issue,
a witness qualified as an expert by knowledge, skill, experience, training, or education may
testify in the form of an opinion or otherwise.” Evidence constitutes “‘scientific, technical,
or other specialized knowledge,’ if it concerns a matter that ‘the average juror would not
know, as a matter of course.’” State v. Murphy, 953 S.W.2d 200, 203 (Tenn. 1997) (quoting
State v. Bolin, 922 S.W.2d 870, 874 (Tenn. 1996)). Rule 703 requires that the expert’s
opinion be supported by trustworthy facts or data “of a type reasonably relied upon by experts
in the particular field in forming opinions or inferences upon the subject.” Expert testimony
shall be disallowed “if the underlying facts or data indicate lack of trustworthiness.” Tenn.
R. Evid. 703.

       It is well-settled that “the allowance of expert testimony, the qualifications of expert
witnesses, and the relevancy and competency of expert testimony are matters which rest
within the sound discretion of the trial court.” State v. Rhoden, 739 S.W.2d 6, 13 (Tenn.
Crim. App. 1987); see Brown v. Crown Equip. Corp., 181 S.W.3d 268, 275 (Tenn. 2005).

                                              -57-
This court will not find an abuse of discretion unless it “‘appears that the trial court applied
an incorrect legal standard, or reached a decision which is against logic or reasoning that
caused an injustice to the party complaining.’” State v. Stevens, 78 S.W.3d 817, 832 (Tenn.
2002) (quoting State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997)). As noted by the
appellant, “when the State establishes that an officer possesses the necessary training,
experience, and familiarity with the illicit drug trade, the officer may testify about matters
relating to the business of buying, selling, trading and use of illegal drugs pursuant to Rule
702.” State v. Elliott, 366 S.W.3d 139, 147 (Tenn. Crim. App. 2010).

       In this case, Detective Kajihara testified that he had attended more than twenty
narcotic-related schools “from the basic . . . narcotic investigator from DEA to advanced
DEA investigations” and that he had knowledge about drug ledgers “[t]hrough experiences
and through some teaching.” Although Detective Kajihara had testified about drug ledgers
only one time previously, he described the different types of drug ledgers used by dealers. He
also explained the table he prepared and how he prepared it. We note that despite a large
number of documents found at 5225 Rustic Way, he said he considered just thirteen ledgers
that were the easiest to interpret. The trial court concluded that he had demonstrated
knowledge about the papers found in the appellant’s home that the average juror would not
know, and, under these circumstances, we cannot say that the trial court erred by permitting
Detective Kajihara to testify as an expert in drug ledgers.

        The appellant also contends that Detective Kajihara’s testimony that the appellant sold
large amounts of drugs in the past was not relevant to any of the indicted offenses. We
disagree. Count 1 alleged that the appellant conspired to sell 300 pounds or more of
marijuana between January 2005 and September 2009. The ledgers were highly relevant to
that offense. See Tenn. R. Evid. 402. Moreover, we conclude that the probative value of the
evidence was not outweighed by the danger of unfair prejudice. Tenn. R. Evid. 403.

                             E. Limitation of Cross-Examination

       The appellant contends that the trial court violated his right to present a defense by
limiting his cross-examination of Jean Johnson regarding check deposits into his bank
accounts. The State argues that the appellant is not entitled to relief. We agree with the State.

        During Johnson’s direct testimony, the State questioned her about bank accounts linked
to the appellant. She identified numerous exhibits containing multiple pages of bank
documents and testified about cash deposits into the accounts. During cross-examination,
Johnson identified numerous bank statements for VEL Properties and VEL Trucking. The
trial court held a bench conference and asked the defense, “Why are we wasting so much time
with this?” The following colloquy then occurred:

                                              -58-
       [DEFENSE COUNSEL]: Your Honor, [the State] got to
go through all of the cash deposits. And there are checks in the
statements --

       THE COURT: Are you going to go line by line through
them? No, you’re not. You’re just introducing them. That’s the
point. If you’re introducing them, then get them in.

       [DENFESE COUNSEL]: We’ll go line by line if you like.

      THE COURT: No, I don’t want you to go line by line. At
some point both of you need -- the jury is just over this, you
know.

       [DEFENSE COUNSEL]: I understand.

       ....

       THE COURT: You are absolutely right now wasting the
jury’s time because all you’re doing is having her go through
them and, yeah, this is a bank record, this is a bank record. You
don’t have to do that. The State has already said they would
stipulate that these are the bank records.

        [DEFENSE COUNSEL]: There are a number of checks
in this next set of things that I would like to be able to go
through. If you don’t want me to do that with her, then we’ll do
it with Agent Bilyeu.

       ....

        THE COURT: The State has agreed that these can be put
in the record. And if that’s all you want to point out, you know,
you can get up and do it on your argument. Here it is. Or ask
somebody else questions about it, they’re in the record.

      [DEFENSE COUNSEL]: For the record our position
would be that the State brought these records in and omitted the
check deposits.



                              -59-
                     THE COURT: Now, you’ve put it on the record, so
              they’re in the record.

                     [DEFENSE COUNSEL]: May I finish?

                     THE COURT: No, you may not. I am telling you that if
              all you want to do is put in the record this witness is going to
              have to do it. What I am saying to you is I am ruling that you are
              wasting the jury’s time pursuant to the Rules of Evidence. And
              I am cutting you off.

When cross-examination resumed, Johnson identified additional bank records, and the defense
introduced the records into evidence. However, the defense did not question Johnson about
the records.

         A defendant’s constitutional right to confront witnesses against him includes the right
to conduct meaningful cross-examination. Pennsylvania v. Ritchie, 480 U.S. 39, 51 (1987);
State v. Brown, 29 S.W.3d 427, 430-31 (Tenn. 2000). “Generally speaking, a denial of the
right to an effective cross-examination is ‘constitutional error of the first magnitude and
amounts to a violation of the basic right to a fair trial.’” State v. Dishman, 915 S.W.2d 458,
463 (Tenn. Crim. App. 1995) (quoting State v. Hill, 598 S.W.2d 815, 819 (Tenn. Crim. App.
1980)). However, “a defendant’s right to confrontation does not preclude a trial court from
imposing limits upon cross-examination which take into account such factors as harassment,
prejudice, issue confusion, witness safety, or merely repetitive or marginally relevant
interrogation.” State v. Reid, 882 S.W.2d 423, 430 (Tenn. Crim. App. 1994). The propriety,
scope, manner, and control of the cross-examination of witnesses rests within the discretion
of the trial court, and this court will not disturb the limits placed upon cross-examination by
a trial court unless the court has unreasonably restricted the right. Dishman, 915 S.W.2d at
463.

        We can appreciate the trial court’s prohibiting defense counsel from questioning
Johnson about the records “line by line.” However, the trial court also prohibited defense
counsel from questioning Johnson about specific check deposits into the bank accounts. Part
of the appellant’s defense to the money laundering charges was that VEL Properties and VEL
Trucking were legitimate businesses with legitimate income, and evidence that the appellant
deposited checks from other legitimate businesses into those accounts was relevant to that
defense. Therefore, we conclude that the trial court erred by prohibiting the appellant from
questioning Johnson about the check deposits.

       Nevertheless, we conclude that the appellant is not entitled to relief. During defense

                                              -60-
counsel’s colloquy with the trial court, counsel stated, “If you don’t want me to do that with
her, then we’ll do it with Agent Bilyeu.” When Agent Bilyeu testified as a witness for the
State, the appellant cross-examined her about check deposits into his business accounts. He
also questioned her about the check deposits when he called her as a witness. Therefore, the
appellant has failed to show that the trial court’s limiting his cross-examination of Johnson
deprived him of his ability to establish that numerous checks were deposited into his accounts,
and we conclude that the trial court’s error was harmless beyond a reasonable doubt. See
Chapman, 386 U.S. at 24; Rodriguez, 254 S.W.3d at 371.

                               F. Sufficiency of the Evidence

      The appellant contends that the evidence is insufficient to support his money
laundering convictions and enhance the classification of his felony convictions for violating
the Drug-Free School Zone Act. The State argues that the evidence is sufficient. We
conclude that the evidence is insufficient to support the appellant’s money laundering
convictions in counts 14, 16, and 31.

        When an appellant challenges the sufficiency of the convicting evidence, the standard
for review by an appellate court is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979);
Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate view of the evidence
and all reasonable or legitimate inferences which may be drawn therefrom. State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses and the
weight and value to be afforded the evidence, as well as all factual issues raised by the
evidence, are resolved by the trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).
This court will not reweigh or reevaluate the evidence, nor will this court substitute its
inferences drawn from the circumstantial evidence for those inferences drawn by the jury. Id.
Because a jury conviction removes the presumption of innocence with which a defendant is
initially cloaked at trial and replaces it on appeal with one of guilt, a convicted defendant has
the burden of demonstrating to this court that the evidence is insufficient. State v. Tuggle,
639 S.W.2d 913, 914 (Tenn. 1982).

       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140 (Tenn.
1998). “The jury decides the weight to be given to circumstantial evidence, and ‘[t]he
inferences to be drawn from such evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the jury.’”
State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451,
457 (Tenn. 1958)). The standard of review ‘is the same whether the conviction is based upon

                                              -61-
direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

        As charged in the indictment for counts 10, 13, 15, 19, 20, 32, and 34, which alleged
money laundering related to the purchases of the hydroponic equipment, the purchase of the
gooseneck trailer and tires, the purchase of the heat sealer, the payments for the storage unit,
and the payment for the rental car, the State was required to prove that the appellant
“knowingly [used] proceeds derived directly or indirectly from [the sale of marijuana] with
the intent to promote, in whole or in part, the carrying on of [the sale of marijuana].” Tenn.
Code Ann. § 39-14-903(b)(1). The appellant does not contend that any of the items or
payments alleged in the seven counts were not used to promote the sale of marijuana. Instead,
he claims that because the proof established that he owned a construction company “in and
around the times for which he is indicted for money laundering,” the State failed to prove that
“he purchased the various goods and services with criminally derived proceeds.”

       Taken in the light most favorable to the State, the evidence shows that the appellant
and numerous individuals entered into a conspiracy to sell 300 pounds or more of marijuana
and that Jeremiah Robertson began delivering marijuana to the appellant’s distributors in 2006
or 2007. The conspiracy and sale of marijuana continued until the appellant was arrested in
March 2009. Agent Bilyeu testified that VEL Trucking, which was incorporated in August
2006 and dissolved in August 2008, received $320,000 in check deposits from February 2007
to June 2008. However, even assuming that all of those checks were legitimate income for
the company, they would not have been enough to cover the total cost of the three dump
trucks, which was almost $400,000, let alone the company’s remaining expenses. In short,
the evidence at trial established that the appellant’s source of income was the sale of
marijuana. Therefore, the evidence is sufficient to show that the appellant used the proceeds
from the conspiracy to purchase the items and make the payments as alleged in the indictment.

       As charged in the indictment for counts 14, 16, and 31, which alleged money
laundering related to the purchases of the Chapparal boat, the 1965 Impala, and the theater
seating, the State was required to prove that the appellant “knowingly [used] . . . proceeds
derived directly or indirectly from [the sale of marijuana] to conduct . . . a financial
transaction . . . with the intent to conceal or disguise the nature, location, source, ownership
or control of the criminally derived proceeds.” Tenn. Code Ann. § 39-14-903(a)(1). The
appellant claims that the evidence is insufficient because the State failed to prove that he
purchased the items with the intent to conceal the proceeds.10 We agree with the appellant.

       In support of his claim, the appellant relies on State v. Jackson, 124 S.W.3d 139, 140-

       10
            The State does not address the appellant’s argument.

                                                    -62-
41 (Tenn. Crim. App. 2003), in which the defendant was convicted of money laundering for
stealing personal checks and then trying to use one of the checks to purchase property at
Circuit City. Upon being confronted by a police officer, the defendant admitted that he was
trying to buy the merchandise and that he planned to return it for a refund. Jackson, 124
S.W.3d at 141. In considering the money laundering statute at issue, this court noted that

              federal courts have recognized that an accused who simply uses
              the proceeds of illegal activity to purchase items, is not guilty of
              money laundering:

                     “In one sense, the acquisition of any asset with the
                     proceeds of illegal activity conceals those proceeds
                     by converting them into a different and more
                     legitimate-appearing form. But the requirement
                     that the transaction be designed to conceal implies
                     that more than this trivial motivation to conceal
                     must be proved.”

Id. at 144 (quoting United States v. Willey, 57 F.3d 1374, 1384 (5th Cir. 1995). This court
further stated as follows:

              “The government’s argument would convert every purchase of
              goods with illegally obtained credit into money laundering,
              which we have rejected: Money spending is not criminal under
              [18 U.S.C.] § 1956(a)(1). The statute is intended to punish
              ‘conduct that is really distinct from the underlying specified
              unlawful activity[,] . . . [not to] provide overzealous prosecutors
              with a means of imposing additional criminal liability any time
              a defendant makes benign expenditures with funds derived from
              unlawful acts.’”

Id. (quoting United States v. Olaniyi-Oke, 199 F.3d 767, 771 (5th Cir. 1999) (quoting United
States v. Brown, 186 F.3d 661, 670 (5th Cir. 1999))).

       Here, nothing indicates that the appellant purchased the boat, the car, or the theater
chairs with the intent to “conceal or disguise” the criminally derived proceeds. Thus, the
evidence is insufficient to support he appellant’s money laundering convictions in counts 14,
16, and 31, and the appellant’s convictions for those offenses are reversed, and the charges
are dismissed. We note that our reversal does not affect the appellant’s total effective
sentence because the trial court ordered that his sentences in counts 14 and 16 were to be

                                              -63-
served concurrently with his sentence in count 15 and ordered that his sentence in count 31
was to be served concurrently with his sentences in counts 19 and 34.

        Finally, the appellant contends that the evidence is insufficient “to sustain the school
zone aspect of the Appellant’s conviction in counts 1 and 35” because the legislature did not
intend for the school zone enhancement to apply when a defendant is traveling on an
interstate. The possession of drugs with intent to sell or deliver within one thousand feet “of
the real property that comprises a public or private elementary school, middle school, [or]
secondary school . . . shall be punished one (1) classification higher than is provided in §
39-17-417(b)-(i) for such violation.” Tenn. Code Ann. § 39-17-432(b)(1). In State v.
Vasquez, our supreme court specifically rejected the defendant’s claim “that simply traveling
through a school zone is not enough to apply the provisions of the Drug-Free School Zone
Act.” 221 S.W.3d 514, 523 (Tenn. 2007). Therefore, while we can appreciate the appellant’s
argument, we believe the court has made clear that the enhancement applies for any travel
within a school zone, even travel on an interstate.

                                          G. Excessive Sentence

        The appellant contends that the trial court erred by ordering consecutive sentencing and
that his effective ninety-four-year sentence violates the purposes of sentencing as provided
in the Sentencing Reform Act. The State argues that the trial court properly sentenced the
appellant. We agree with the State.

       At the appellant’s sentencing hearing, Detective Kajihara testified that, in addition to
the charges in this case, the appellant was also charged in case number 2010-D-3593 with one
count of conspiracy to commit money laundering.11 Andre White was charged in case number
2010-D-3593 with several counts of money laundering. Detective Kajihara stated that the
charges resulted from an intercepted telephone call between the appellant and White on
November 6, 2008. During the call, White said he needed a new place to stay. A subsequent
investigation revealed that the appellant “negotiated the deal” for White to rent a home at
2412 Pleasant Springs Lane. Although White had no legitimate source of income, he paid the
rent for the home in cash.

        The State introduced the appellant’s 2013 presentence report into evidence. According
to the report, the then thirty-two-year-old appellant was single with two children. In the
report, he stated that he graduated from high school and attended Middle Tennessee State
University from 1999 to 2008, taking classes in business, finance, and real estate. The
appellant also stated that his physical and mental health were excellent, that he had never used

       11
            At the appellant’s motion for new trial hearing, the State moved to dismiss the charge.

                                                     -64-
illegal drugs, and that he had always been self-employed. The report shows that the appellant
has prior convictions for driving while impaired, selling drugs, vandalism, misdemeanor
assault, and misdemeanor theft of services.

        The trial court applied the following enhancement factors to the appellant’s sentences:
(1), that “[t]he defendant has a previous history of criminal convictions or criminal behavior,
in addition to those necessary to establish the appropriate range”; (2), that “[t]he defendant
was a leader in the commission of an offense involving two (2) or more criminal actors”; and
(8), that “[t]he defendant, before trial or sentencing, failed to comply with the conditions of
a sentence involving release into the community.” Tenn. Code Ann. § 40-35-114(1), (2), (8).
The trial court gave great weight to factors (1) and (2). In mitigation, the trial court appeared
to apply factor (1), that “[t]he defendant’s criminal conduct neither caused nor threatened
serious bodily injury.” Tenn. Code Ann. § 40-35-113(1). The trial court sentenced the
appellant as a Range I, standard offender to twenty-five years for count 1, conspiracy to
possess over 300 pounds of marijuana in a drug-free school zone, a Class A felony; eleven
years for each of the ten money laundering convictions in counts 10, 13 through 16, 19, 20,
31, 32, and 34, Class B felonies; six years for count 33, possession of ten pounds or more of
marijuana with intent to deliver within a drug-free school zone, a Class C felony; twenty-five
years in count 35, possession of 300 pounds or more of marijuana with intent to deliver within
a drug-free school zone, a Class A felony; and four years in count 36, possession of ten
pounds or more of marijuana with intent to deliver, a Class D felony. The trial court ordered
that the appellant serve the eleven-year sentences in counts 10 and 13 concurrently; the
eleven-year sentences in counts 20 and 32 concurrently; the eleven-year sentences in counts
14, 15, and 16 concurrently; the eleven-year sentences in counts 19, 31, and 34 concurrently;
and the six-, four-, and twenty-five-year sentences in counts 33, 36, and 35 concurrently but
that the appellant serve each of those effective sentences consecutively to each other and the
twenty-five-year sentence in count 1 for a total effective sentence of ninety-four years in
confinement.12

        Appellate review of the length, range, or manner of service of a sentence imposed by
the trial court are to be reviewed under an abuse of discretion standard with a presumption of
reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012); see also State v. Pollard,
432 S.W.3d 851, 859 (Tenn. 2013) (applying the standard to consecutive sentencing). In
conducting its review, this court considers the following factors: (1) the evidence, if any,
received at the trial and the sentencing hearing; (2) the presentence report; (3) the principles
of sentencing and arguments as to sentencing alternatives; (4) the nature and characteristics


       12
         We note that for those offenses committed in violation of the Drug-Free School Zone Act, a
defendant must serve the minimum sentence in the range of punishment at 100%. See Tenn. Code Ann.
§ 39-17-432(c).

                                                -65-
of the criminal conduct involved; (5) evidence and information offered by the parties on
enhancement and mitigating factors; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in Tennessee;
(7) any statement by the appellant in his own behalf; and (8) the potential for rehabilitation
or treatment. See Tenn. Code Ann. §§ 40-35-102, -103, -210; see also Bise, 380 S.W.3d at
697-98. The burden is on the appellant to demonstrate the impropriety of his sentence. See
Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.

      In determining a specific sentence within a range of punishment, the trial court should
consider, but is not bound by, the following advisory guidelines:

                      (1) The minimum sentence within the range of punishment
              is the sentence that should be imposed, because the general
              assembly set the minimum length of sentence for each felony
              class to reflect the relative seriousness of each criminal offense
              in the felony classifications; and

                     (2) The sentence length within the range should be
              adjusted, as appropriate, by the presence or absence of mitigating
              and enhancement factors set out in §§ 40-35-113 and 40-35-114.

Tenn. Code Ann. § 40-35-210(c).

         Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see also
Bise, 380 S .W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our supreme
court has stated that “a trial court’s weighing of various mitigating and enhancement factors
[is] left to the trial court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the
trial court is free to select any sentence within the applicable range so long as the length of
the sentence is ‘consistent with the purposes and principles of [the Sentencing Act] .’” Id. at
343 (quoting Tenn. Code Ann. § 40-35-210(d)). Appellate courts are “bound by a trial court’s
decision as to the length of the sentence imposed so long as it is imposed in a manner
consistent with the purposes and principles set out in sections -102 and -103 of the Sentencing
Act.” Id. at 346.

        The trial court found that consecutive sentencing was appropriate because the appellant
is a professional criminal who has knowingly devoted his life to criminal acts as a major
source of livelihood. See Tenn. Code Ann. § 40-35-115(1). The appellant does not contest
the trial court’s finding but claims that the court’s use of consecutive sentencing, in addition
to the court’s enhancing his sentences and his having to serve forty years with no opportunity

                                              -66-
for parole as required by the Drug-Free School Zone Act, results in an unjust life sentence.

        We conclude that the appellant’s consecutive sentences and resulting ninety-four-year
sentence do not violate general sentencing principles. “[T]he Sentencing Reform Act intends
sentencing to be individually tailored to each offender based upon a variety of considerations.
There is no equation to follow, and sentencing must be determined on a case-by-case basis.”
State v. Ricky Keele, No. 02C01-9805-CC-00139, 1999 WL 150871, at *4 (Tenn. Crim. App.
at Jackson, Mar. 22, 1999). In determining that consecutive sentencing was appropriate in this
case, the trial court noted the appellant’s prior convictions and that he stated in a previous
presentence report, “I see now that the money I made [selling drugs] was not worth the trouble
I had gotten myself into. My focus is on finishing college and earning an honest living.” The
trial court stated that “clearly he is somebody who didn’t learn anything from his prior contact
with the law” and that “[y]ou knowingly devoted your life to the sale of large amounts of
marijuana in the county.” We note that the appellant’s ninety-four-year sentence is the direct
result of not one conviction but numerous convictions in this case, including a drug
conspiracy that occurred over the course of several years; his prior criminal history; and his
unsuccessful attempt at rehabilitation. We also note that although the appellant became aware
of law enforcement’s surveillance in 2008, he continued, undeterred, to lead an extensive drug
operation involving large amounts of marijuana. Accordingly, we conclude that the trial court
did not abuse its discretion in sentencing the appellant.

        The trial transcript clearly shows that the jury convicted the appellant in count 36 of
facilitation of possession of ten pounds or more of marijuana with intent to deliver, a Class
E felony, as a lesser-included offense of the charged offense, possession of ten pounds or
more of marijuana with intent to deliver, a Class D felony. However, the trial court sentenced
him for the charged offense. Therefore, the appellant’s sentence for count 36 is modified
from four years, the maximum punishment in the range for a Class D felony, to two years, the
maximum punishment in the range for a Class E felony. See Tenn. Code Ann. § 40-35-
112(a)(4), (5). Moreover, the case is remanded to the trial court for correction of the
judgment.

                                    H. Cumulative Error

     The appellant contends that he is entitled to a new trial based upon cumulative error.
However, we find no merit to this claim.

                                       IV. Conclusion

       Based upon the oral arguments, the record, and the parties’ briefs, we conclude that the
appellant’s convictions of money laundering in counts 14, 16, and 31 must be reversed and

                                              -67-
the charges dismissed. We also conclude that the appellant’s sentence in count 36 must be
modified from four to two years and that the case must be remanded to the trial court for
correction of the judgment. The appellant’s remaining convictions and effective ninety-four-
year sentence are affirmed.

                                                   __________________________________
                                                   NORMA McGEE OGLE, JUDGE




                                            -68-